 In theMatter of BERKSHIREKNITTINGMILLSandAMERICAN FaDERs-TION OF HOSIERY Woincnns,BRANCH #10Case No. C-385.-Decided November 3, 1939TVomen's Full-Fashioned Silk Hosiery Manufacturing Industry-Interference,Restraint, and Coercion:discrediting union by forcing employees to repudiatearticle appearing in union publication ; surveillance of union meetings ; refusaltomeet with committee of minority union because it included non-employee;effort to destroy minority union by refusal to negotiate with it or to acceptmediation during strike ; warning strikers that they would not be permittedto return to work ; attempts to discredit union through company-dominatedunion ; threats to remove operations fromvicinity-Cornmany-DominatedLaborOrganization:background : prior to passage of Act respondent attempted tocreate company-dominated employee representation plan ; respondent engagedin other conduct with reference to employees' association which was continuedafter effective date of Act ; after July 5, 1.935: support of association : use ofcompany premises by association for meeting place, office, and storage place;refusal to accord similar privileges to union; held to be support of associationeven in absence of such refusal ; such use not justified by company rule limit-ing use of premises to organizations restricted to employees and without out-side affiliation ; open solicitation in plant of membership in association, par-ticularly in department through which apprentices must be promoted ; distribu-tion of association leaflets in plant and during hours without pay deduction ;evidence of employer domination : absence of dues; low attendance at meetingsindicating lack of interest among large paper membership ; support of interestsof employer even when these conflict with interests of employees ; lack ofprotest at departure from terms of contract between respondent and repre-sentatives of association ; respondent's control over officers of association becauseof provision that membership terminates upon discharge ; respondent orderedto disestablish association-Contract: with representatives of association ; re-spondent ordered to cease givingeffect-Strike:resorted to by union becauserespondent's unfair labor practices prevented adoption of other methods ofresolving economic issues ; prolonged. by unfair labor practices-Discharges:of one employee because of participation in union meeting, although not amember of union ; of two employees for taking up a collection for striking em-ployee, although collections for other employees permitted-RefusalstoRein-state:charges of sustained as to 18 employees because of respondent's duty toreinstate striking employees and fact that either there were vacancies orvacancies had been filled by new employees ; charges of dismissed as to 282employees because of_ absence of evidence that they applied for reinstatement-Reinstatement Ordered; Positions forWhich "Qualified":of employees dis-criminated against and of striking employees, to former or substantially equiva-lent positions or, if such positions not available, to other positions for whichthey may be qualified, discharging, if necessary, persons hired after commence-ment of strike ; convictions for minor{ offenses growing out of picket line notgrounds for refusalof-Preferential List for Those Not. ReinstatedorWhoReceive Positions for Which "Qualified":those for whom employment not im-17 N. L. It. B., No. 17.239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately available,and those reinstated not to former or substantially equiv-alent positions but to positions for which qualified, placed on preferential listto be followed in future reinstatement to former or substantially equivalentpositions-BackPay:awarded(1) to employees discriminated against fromdate of discrimination,(2) to striking employees who applied for reinstate-ment and were refused, from date of refusal,(3) to striking employees whodid not apply for reinstatement,from five days after date of Board Order ;union relief payments not considered asearnings-Procedure:allegation inanswer to complaint that charge was not filed in good faith does not raisesubstantial issue.Mr. Samuel G.ZackandMr.Bernard Bralove,for the Board.Mr. Wellington M. BertoletandMr. Frederick J. Bertolet,ofReading, Pa., for the respondent.Mr. Isadore Katz,of Philadelphia,Pa., for Branch 10.Mr. William M.RutterandMr. George Eves,of Reading, Pa., forthe Association.Mr. JosephB. Robisontof counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Federa-tion of Hosiery Workers, Branch #10, herein called Branch 10,the National Labor Relations Board, herein called the Board, byStanleyW. Root, Regional Director for the Fourth Region (Phila-delphia,Pennsylvania), issued its complaint, dated November 6,1937, against Berkshire Knitting Mills, Reading, Pennsylvania, here-in called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing,were duly served upon the respondent, Branch 10, andBerkshire Employees Association, Inc. of the Berkshire KnittingMills, herein called the Association, a labor organization which thecomplaint alleged the respondent interfered with, supported, anddominated.In respect of the unfair labor practices, the complaint alleged, insubstance, (1) that in September 1933, the respondent caused theAssociation, a labor organization, to be organized, and that sinceJuly 5, 1935, the respondent dominated and interfered with theadministration of the Association and contributed support to it;(2) that the respondent, by various acts and conduct, discouraged BERKSHIREKNITTING MILLS241its employees from affiliating with Branch 10, thereby interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act; (3) that the respondent,by discharging Eugene Moyer on or about September 28, 1936, FrankEnck on or about December 31, 1936, and Ernest Epting on or aboutDecember 29, 1936, and refusing to reinstate the said three employees,discriminated in regard to their hire and tenure of employment todiscourage membership in Branch 10; (4) that as a result of theacts described above, many of the employees of the respondent wentout on strike in September 1936, which strike continued and was acurrent labor dispute up to the date of the complaint; (5) that therespondent discriminated in regard to the hire and tenure of em-ployment of 303 striking employees to discourage membership inBranch 10, by refusing to reinstate them because of their affiliationwith Branch 10, and because they engaged in other concerted ac-tivitieswith other employees for the purpose of collective bargain-ing; and (6) that the respondent, by all the above acts and otheracts and conduct, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On November 13, 1937, the respondent filed a written motion tocontinue the hearing to a date subsequent to December 15. Themotion was denied by the Regional Director.This ruling is herebyaffirmed.The respondent filed an answer, dated November 24, 1937, in whichit admitted certain allegations of the complaint concerning the na-ture of its business, but denied that it was engaged in interstatecommerce, and denied, or averred lack of knowledge of, each of theallegations of the complaint concerning unfair labor practices, exceptthat it admitted the termination of the employment of the threemen alleged in the complaint to have been discriminatorily dis-charged and stated affirmatively that they were discharged orlaid off for lawful reasons.The answer alleged affirmatively that thecharges filed by Branch 10 were not made in good faith, but merelyfor the purpose of annoying and harassing the respondent, which factwas known or could have been known to the Board by investigationprior to the issuance of the complaint.Pursuant to the notice, a hearing was held in Reading, Pennsyl-vania, from November 29, 1937, to February 1, 1938, before Leo J.Kriz, the Trial Examiner duly designated by the Board.The Board,the respondent, and Branch 10 were represented by counsel.OnDecember 2, the fourth day of the hearing, counsel for the Associa-tion moved to intervene in the proceeding.The motion was granted,participation being limited to the extent that the proceeding per- 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained to the Association.Thereafter the Association was repre-sented at the hearing.'With the limitation noted above as to theAssociation,full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issueswas afforded all parties.At the commencement of the hearing, therespondent made a motion to dismiss the complaint,and it renewedthe motion at the close of the Board's case and at the end of thehearing.The Association, at the close of the Board's case and atthe end of the hearing,moved to dismiss those portions of the com-plaint which referred to it.The Trial Examiner reserved decision.on these motions until the close of the hearing and denied them atthat time.At the commencement of the hearing,the respondent alsoobjected to the complaint on the ground that it was not signed bythe Regional Director.The objection was overruled.2The above-rulings are hereby affirmed.At the close of the Board's case, therespondent moved to strike all testimony regarding events whichoccurred prior to the effective date of the Act.The Trial Examinerreserved decision on the motion.The motion is. hereby denied, forreasons which are more fully discussed below.3During the presen-tation of the Board's case, counsel for the Board moved to amendthe complaint by changing the alleged date of the formation of the,Association from September to August 1933; and at the close of thehearing he made a motion to amend the complaint to conform to.the evidence.Both motions were granted, and the rulings are herebyaffirmed.The Board has reviewed the rulings of the Trial Ex-aminer on other motions and on objections to the admission of evi-dence and finds that no prejudicial errors were committed.Therulings arehereby affirmed.At the end of the hearing,all parties were given opportunity fororal argument,and were granted permission to file briefs within 10,days.The Trial Examiner allowed the parties 5 days in which toapply to the Board for oral argument before it.On February 2, 1938, the Board, acting pursuant to Article II,.Section 37,of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,ordered that the proceedings be trans-ferred to and continued before it.Pursuant to notice,oral argument was had before the Board onMarch 10, 1938,inWashington,D. C. The respondent and . theAssociation were represented by counsel and presented their argu-ments.Branch 10 did not appear.Prior to the oral argument theIOn the first 3 days of the hearing counsel for the Association appeared and participated'as counsel for officers of the Association who had been called as witnesses.2 The Regional Director's signature was affixed to the complaint and notice of hearing,as a single document.8Seeinfra,footnote 13. BERKSHIREKNITTING MILLS243respondent, the Association, and Branch 10 filed briefs with theBoard.After the oral argument, in accordance with permissiongranted by the Board, the respondent filed a supplemental briefin reply to the brief filed by Branch 10.Subsequently, the respondent filed with the Board a petition, datedMay 4, 1938, praying that the case be remanded to the Trial Ex-aminer for an Intermediate Report and that further proceedingsbe stayed until such report was filed, on the ground that the respond-ent was prejudiced and denied due process of law by theomissionof an Intermediate Report.4The petition is hereby denied.On September 6, 1938, the Board issued an order, copies of whichwere served upon all the parties, directing that Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order be issued,that no Intermediate Report be issued by the Trial Examiner, andthat the parties have the right, within 10 days from the receipt ofthe Proposed Findings, Conclusions of Law, and Order to fileexceptions, to request oral argument, and to requestpermission tofile a brief with the Board.On April 28, 1939, Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order wereissued and duly served upon all the parties.Exceptions theretowere filed by the respondent, the Association, and Branch 10, dated,respectively,May 26, May 25, and May 25, 1939.Pursuant to notice,oral argumenton the exceptions was had be-fore the Board on July 13, 1939, in Washington, D. C.The respond-ent, the Association, and Branch 10 were represented by counsel andpresented their arguments.Prior to theoral argument,all partiesfiled briefs with the Board, and subsequent thereto, therespondentfiled a supplemental brief.The Board has considered the exceptionsto the Proposed Findings, and in so far as they are inconsistent withthe findings, conclusions, and order below, finds them to be withoutmerit.As part of its defense in this proceeding, the respondent in itsanswer alleged affirmatively that the complaint should be dismissedbecause, among other things, the charges filed by Branch 10, uponwhich the complaint is based, were not filed "in good faith," but forthe purpose of "annoying and harassing the respondent," all of whichthe Board knew or could have known by investigation prior to theissuance of its complaint. In connection with this defense the re-spondent requested the Board toissuea subpoena, duces tecum com-pelling Luther D. Adams, president of Branch 10, to produce certainrecords of Branch 10.The Board denied the request and the re-spondent assigns this ruling as prejudicial error.The Act empowers4 At the oralargumentbefore theBoard almost 2 monthsprior to thefiling of thispetition by the respondent, no such contention was made. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD .the Board to issue a complaint against a person charged with en-gaging in unfair labor practices. It does not condition the powerof the Board upon the motive of the person filing the charge.Asthe Board finds below, the record sustains substantially all the allega-tions of unfair labor practices made in the complaint.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTA. Berkshire Knitting MillsThe respondent, Berkshire Knitting Mills, was incorporated underthe laws of the Commonwealth of Pennsylvania on July 12, 1906.It is engaged in the manufacture, sale, and distribution of women'sfull-fashioned hosiery.Its principal place of business is in Reading,Pennsylvania, and it operates a plant which is located partly in theBorough of Wyomissing and partly in the Borough of West Read-ing, Pennsylvania.This plant, which has a floor space of 1,106,650square feet, produces the entire output of the respondent, whichconstitutes 7 per cent of the entire production of women's full-fashioned hosiery in the United States.The respondent is the larg-estmanufacturer of such hosiery in the country.On November 15,1937, it had 5,779 employees. It has several subsidiaries, includingtwo hosiery companies in New York State, in each of which it ownsa 50-per cent interest.The raw materials used by the respondent in its production aresilk, cotton, and rayon.The rayon is shipped to the respondentfrom North Carolina; the silk is shipped from New York importers;and the cotton is purchased in Pennsylvania.The rayon and silkconstitute 90.61 per cent of the raw materials used in production.In. addition to these materials, the respondent purchases machineryfrom concerns in Pennsylvania, Rhode Island, Kentucky, and Illinois.Between November 1, 1936, and October 31, 1937, it spent $69,409.85for replacements and repairs of machinery.Other materials pur-chased both within and without Pennsylvania include boxes, soap,oils, and cases.The total purchases from July 1936 to October 1937amounted to $10,246,089.19, of which $5,990;680.26, or 58.47 per cent,represented materials shipped to the respondent from points outsideof Pennsylvania by railroad and motortruck.'The stockings produced by the respondent require no further fin-ishing after they are shipped from the plant.These shipments aremade by railroad, motortruck, express, and parcel post.During5 The respondenthas asiding connecting with the Reading Company Railroad. BERKSHIREKNITTING MILLS245September 1937, a peak month of operations, 218,353 15/24 dozenstockings were produced.The finished product is sold and shippedto wholesalers and retailers in every State in the Union, and also inEngland and Africa. Between July 1936 and October 1937, therespondent's total sales aggregated $18,353,495.30 in value.Of thisamount $16,010,364.56 represented the value of its products soldand shipped by the respondent to customers outside of Pennsylvania.The respondent maintains offices in New York City ; Chicago,Illinois; and Los Angeles, California. It,advertises in magazineswith a ,Nation-wide circulation, and also by displays and direct mail.B.Wyomissing IndustriesThe respondent, together with the Textile Machine Works, hereincalled theMachine Company, and The Narrow Fabric Company,herein called the Fabric Company, constitute what are known as theWyomissing Industries.Each of these companies was founded bythe same two men, Ferdinand Thun and Henry Janssen, both ofwhom are still active in the conduct of their affairs.Each company,however, is operated as a separate unit as to finances and production.Except for some preferred stock of the respondent owned by theMachine Company, there is no inter-ownership of stock by the threecompanies.The record does not show the extent to which the stockof the three companies is owned by the same individuals. TheMachine Company is engaged in the production of various types ofmachinery, and the Fabric Company in the production of braidedtrimmings for clothing.The plants of the three companies are situated on contiguousproperties and are connected by underground tunnels.Numerousactivities of the Wyomissing Industries are carried on jointly throughCooperative Service, an unincorporated agency established and finan-cially supported by the companies.Among the other services whichare under its control is the Recreation Hall which is described atgreater length below.6II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers, herein called the Fed-eration, is a labor organization affiliated with the Committee forIndustrial Organization.It admits to membership all employees inthe hosiery industry in the United States exclusive of supervisoryemployees.Branch 10, which filed the charge in this proceeding,was chartered by the Federation. Its membership is limited to em-ployees in the full-fashioned hosiery mills in Berks County, Penn-9See Section IIIB, infra. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDSylvania.Branch 10 is itself divided into separate divisions foreach plant within the county.Employees of the respondent whojoin Branch 10 thereby become members of what is known as theBerkshire Division.Berkshire Employees Association, Inc., of the Berkshire KnittingMills, is an unaffiliated labor organization which was incorporatedunder the laws of Pennsylvania on May 6, 1935.Prior to its incor-poration it had been an unincorporated association known as Berk-shire Employees Association. It admits to membership all employees,of the respondent, except foremen, foreladies, and other supervisory.employees.III.THE UNFAIR LABOR PRACTICESA. The strike anal election of 1933in 1933 there was a general strike in the knitting mills situated in-Berks County, which spread to the plant of the respondent on July5 of that year. It was led by the Federation. Two-thirds of themills in the vicinity were on strike when the respondent's employeeswent out.The strike at the respondent's plant lasted for 7 weeks.At the end of that period, as the result of mediation by the NationalLabor Board, established under the National Industrial RecoveryAct, the strike was settled by an agreement which provided for anelection in which the employees would "elect their representatives to:c Zealwith the management in working out agreements dealing with-the relationship of employees and employer."In the negotiations which followed the termination of the strike,the respondent and other mills refused to agree to the inclusion ofthe Federation on the ballot by name.They insisted that the elec-tion be held on the basis of selecting individuals as representatives,rather than organizations.The ballot finally agreed upon containedtwo collmuns, one headed "Union Ballot" and the other, "Non-Union-3allot."In each column there appeared three names, one as candi-date for shop foreman and two as candidates for the position ofrepresentative.The election thus held resulted in a victory for theFederation candidates by a vote of 2,662 to 976.The respondent atthat time had between 3,700 and 4,100 employees.After the election, the Federation attempted to reach an agreementwith the respondent upon some kind of working arrangement, butquestions arose as to the significance of-the election.The respondentagain refused to deal with the Federation as an organization. Itwas agreed, finally, that committees should be set up on a. basis pro-portional to the vote in the election.This meant that they should-number three Federation representatives to each non-Federation rep- BERKSHIRE KNITTING MILLS247resentative.It does not appear, however, that such committees wereever established.Extended negotiations during the latter half of 1933 resulted in acontract between the respondent and Emil Rieve and Luther D.Adams, two officials of the Federation, which was signed on January11, 1934.The respondent had refused to sign a contract with theFederation, and consequently the agreement was made merely withthe two individuals "for the employees they represent." It was tobe effective until June 1, 1934, and provided generally for adherenceto the provisions of the N. R. A. Hosiery Code, and for arbitration bya Dr. George W. Taylor.B. The, AssociationPrior to the strike and election described above in Section III A,the respondent attempted to establish a plan of employee represen-tation among its employees.On Thursday, June 29, 1933, a coin-nzittee of employees in the legging department, was selected by theirforeman, and were told by them to leave their work and to go to theRecreation Hall.At the meeting thus called, 20 to 30 knitters werepresent, as well as Donald Eaches, the respondent's purchasing agent,William Brenner, assistant superintendent, and Isaac Witman, super-intendent of the legging department.Eaches read a draft of aproposed employee representation plan, and told the men that theycould accept it, or reject it, and that they might also, if they chose,call a meeting of the leggers to discuss it.He referred to the strikethen in progress in the vicinity, stated that he knew that organiza-tion in the plant was being discussed, and warned the men againststriking.Thereafter the supervisory employees left the meeting andan employee named Merritt H. Schoener was made chairman. Themen voted in favor of holding a meeting of the entire leggingdepartment.A.meeting of the men in the legging department was held thatnight in the Recreation Hall.The men on the day shift demandedthe presence of the night-shift employees, and the latter were per-mitted to leave their machines in a body and proceed to the Recrea-tionHall, where they remained for the duration of the meeting,which lasted 11/2 hours.Schoener read the plan which had beenpreviously produced by Eaches and spoke in favor of certain of itsprovisions.After discussing the matter, however, the men voted,with only. a single vote to the contrary, to reject the plan.Duringthe course of this meeting, those present noticed that an employeenamed H. Leroy Fritz was taking notes.He was required to desistand the notes were destroyed.247as4-40-vol. 17--17 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD.After the vote it was suggested by some of those present that themen sign up then and there in Branch 10, which, up to that time,had had very few members among the respondent's employees.Anemployee named Wolf advised the men not to do anything theywould later regret.However, a number of those present left thepremises and proceeded to the headquarters of Branch 10, wherethey joined that organization.Meetings similar to the two described above were held for em-ployees in the footing and boarding departments.They were ad-dressed by Eaches and others.The plan presented met with thesame reception.The record does not show the exact form of the plan presented atthese meetings, but it appears that it was in the form of an employeerepresentation system wherein representatives were to be elected ineach department for presenting grievances to the management.Following the rejection of the plan, Eaches spoke to Jacob Engle-hart, a footer who had been selected by his foreman to serve on thecommittee from his department which met on June 20, and who waslater very active on behalf of the Federation.Eaches expressed re-gret at the complete failure of the plan to make progress, and urgedEnglehart to do his best to make it succeed.He assured Englehartthat the latter was the best man for that job and said, "You gothrough the rest of the departments and help these others, and wewill have a good organizaion here, and we won't have any troubleat all."Hugo Hemmerich, the respondent's general superintendent, testi-fied at the hearing that he knew of these meetings and of the partici-pation therein of Eaches and Brenner.He could not rememberwhether the latter had reported to him before or after the events inquestion.He stated that he believed the meetings were called at thesolicitation of employees who were in doubt as to the significance ofthe newly enacted National Industrial Recovery Act, and that Eachesand Brenner attended in order to explain that statute.This explana-tion, however, is not consistent with the fact that Eaches brought tothe meetings a complete plan of employee representation, which, ac-cording to Hemmerich, was copied from a plan already in operationat a nearby plant; nor does it explain Eaches' expressed desire tohave the plan adopted.We conclude that the respondent at thistime attempted to foist on its employees a labor organization of itsown choosing, in opposition to the Federation.Although the first formal meeting of the Association did not takeplace until August 1933, the movement to form an unaffiliated or-ganization was already in progress before the strike which com-menced in July of that year. Both Hemmerich and George BERKSHIRE KNITTING JIILLS249Frederick Werner, who was president of the Association at the timeof the hearing, testified to that effect.Two of the three "Non-Union"candidates on the ballot used in the election, Schoener and Fritz,were later active in the formation of the Association.The recorddoes not show how the "Non=Union" candidates were selected; andliterature which was circulated in support of their election was notsigned.It is clear that the drive for the formation of the Associa-tion, already under way before the 1933 strike, received impetus fromthe respondent's attempt to oppose the Federation by a labor organi-zation limited to its own employees.7The chief employees active in the formation of the Associationwere Fritz,Wolf, and Schoener.Werner soon became active also.The first formal meeting took place in the respondent's RecreationHall on August 28, 1933, although the testimony of Werner indicatesthat there were several informal meetings prior to that date at thehomes of some of the founders.The minutes of the Association showthat at this first meeting Schoener had a copy of the articles andbylaws which were to be considered by the Association.Werner wastmab]e to state how it happened that Schoener had these bylaws orwhere he procured them.They were finally adopted at the fourthmeeting of the Association on September 18.The bylaws of the Association, as amended, provide for a presi-dent, vice president, executive secretary, and treasurer who are re-quired to be employees of the respondent for at least 5 years, andfor an advisory council consisting of employees of at least 7 years'standing.Since the incorporation of the Association in 1935, theadvisory council has been known as the Board of Directors.Mem-bership in the Association is terminated by resignation, death, pro-motion. to a supervisory position, or by the termination of employ-ment with the respondent. In rare cases, it may also be terminatedby action of the president, with the right of appeal to the advisorycouncil.Members of the Association pay no dues.Their only obligationis to observe the rules of the Association.The only rule which hasany actual effect is one which forbids the joining of another labororganization.There is no obligation to attend meetings or to takepart in the activities of the Association. In fact, although by No-vember 25, 1937, the Association listed 3,108 employees as members,itsmeetings were always poorly attended.Estimates of the numberof employees who attended meetings varied from 25 to 100. Thebylaws of the Association originally provided that one-tenth of themembership should constitute a quorum at the regular monthly'SeeMatterofCrawfordManufacturing CompanyandTextileWorkers OrganizingCommittee,8 N. L. R. B. 1237. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings.It was found necessary, some time in 1936, to change thisprovision so that 20 members constituted a quorum.Prior to thattime, most of the activities of the Association were carried on with-out a quorum.Werner was thus elected to be president, on January21, 1936, at a meeting attended by less than a quorum. Similarly,meetings held for the Association's 51 departmental representativeswere also badly attended, and the Association has found it impos-sible to follow the machinery for the election of these representativesby its members. In 1937 they were appointed by the advisorycouncil.The above facts show that the Association's membership listshowed a paper membership only, since an employee, once enrolled,remained a member indefinitely, even though he might have lostwhatever interest he had in the Association at the time of his enroll-ment."He may have destroyed his membership card as soon as hereceived it, as many employees did, and he may never have partici-pated in the affairs of the Association in any way.He would stillbe carried as a member on its books. The manner in which em-ployees have been induced to join the Association, described below,shows how the Association acquired its large paper membershipdespite the small number of employees who took part in itsactivities.Although the Association was originally formed as an unaffiliatedorganization having no ties with any group outside of the employeesof the respondent, it early affiliated itself with the Berks CountyHosiery Employees Associations, herein called the Berks CountyAssociations, which is a federation of organizations similar to theAssociation at various knitting mills in the vicinity.The purposeof this federation is not clear. It holds large social events, knownas Conclaves, for the purpose of raising money, and it also sponsorsa magazine known as the "Hosiery Examiner." ,The Association was formed ostensibly to act as a labor organiza-tion.The preamble to its constitution contains a provision that"This organization shall at all times in its existence, maintain anattitude strictly non-sectarian, no nationality discrimination, nottake part in any political issues, or affairs of state."The Associa-tion has engaged, however, in various activities inconsistent not onlywith that provision but also with its supposed status as an organiza-tion representative of employees.At a time when the Associationpurported to be operating under an agreement with the respondent,8Branch 10 had a similar non-dues-paying membership in September 1036 of more than3,400 employees of the respondent.BThe Association withdrew from the BerksCounty AssociationsinMay1037,becausethat organization had criticized the respondent for its position during the strike in progressat that time. BERKS:E[.IRLKNITTING MILLS251which is further discussed below, it issued leaflets to the effect thatthe National Labor Relations Act does not require the signing ofagreements by employers with labor organizations.Another leafletissued by the Association, devoted to a discussion of the effects ofthe Act, pointed out that employers do not have to agree to demandsmade by labor organizations.Werner stated at the hearing that theAssociation desired a closed-shop agreement for itself.Yet itissued this leaflet, and also supported the "Hosiery Examiner,"mentioned above, which carries on its masthead the slogan, "For theDemocracy of the Open-Shop against the Tyranny of the Closed-Shop."An examination of these and other activities of the Asso-ciation and its president leads to the conclusion that it has at alltimes represented and upheld the interests of the respondent, evenwhen they conflicted with those of the employees.The contract between the respondent and representatives of theFederation, which was concluded on January 11, 1934, has already beenmentioned in Section III A, above. On October 19, 1933, while negotia-tions for this contract were in progress, the Association sent a letter tothe respondent in which it requested that the respondent sign anagreement with that organization also. It stated, "We ask for nofavors.But request a parity of agreement and recognition."TheAssociation did not participate in any way in the negotiations leadingto the Federation agreement; however, on the day following the sign-ing of that agreement, the respondent signed a contract with Fritzand Schoener, who were officers of the Association, which agreementwas identical with the one concluded on the previous day, except thatit did not name an arbitrator.Thus the agreement was made withFritz and Schoener for the employees they represented ; it did notpurport to be with the Association; and it provided generally for con-formity to the provisions of the Hosiery Code.The respondent and the Association consider this contract as still ineffect by virtue of its automatic renewal provision.The respondenttreats the contract as one made with the Association although one ofthe two men with whom the contract was signed is no longer a memberof the Association because of his promotion to the rank of foreman.Actually it does not appear that the contract has ever had any practicaleffect.Despite its existence, the respondent determines the rates tobe paid for the various operations without consulting the Associationwith regard to whether such rates are consistent with the terms of thecontract.In at least one substantial respect, the respondent departedfrom the terms of the contract without any protest from the Associa-tion:This was with regard to an arrangement made for 51-gaugeknitters late in 1935.The 51-gauge knitters were all induced to signindividual contracts whereby they were guaranteed a certain amount 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDof work during each year, but received a flat rate of wages rather thanthe piece-rate prevailing in the industry.The fact that membership in the Association terminates automat-ically upon severance of a member's employment with the respondenthas the effect of giving the respondent the power of ousting any officialof the Association who proves undesirable to it. Similarly the re-spondent may, without resorting to the expedient of a discharge, de-prive an employee of his status as departmental representative bytransferring him to a new department. Representatives of the Associa-tion are therefore handicapped in pressing any contention adverse tothe interests of the respondent.That this handicap has been effectivemay be seen from the brief description of the Association's activities,above. Its chief activity, other than social activity, has been to pleadthe cause of the employer whenever - issues have arisen between theinterests of the respondent and those of its employees.The papermembership has shown by its failure to participate in the activities andadministration of the Association its realization of the ineffectivenessof the Association as an organization representative of its interest.The records of the Association show that it has discussed numerousgrievances with respondent and has secured the adjustment of manyof them. Such activities, however, are not carried on only by organi-zations free of company domination.Other circumstances persuadeus that these adjustments were only those which.all employers make inthe normal course of industrial operations.We turn now to the methods by which the respondent has openlyfostered the growth of the Association.The Association has held all its monthly meetings in the Recrea-tion Hail, which is located in the Dispensary Building.After eachmeeting, refreshments have been served in the basement of thatbuilding.The Dispensary Building is owned by the respondent andis leased by it to Cooperative Service, which is described in SectionI B, above. The respondent has always made it clear that the variousservices and facilities of the Dispensary Building are open to allemployees ofWyomissing Industries, but only to those employees.In addition to holding its meetings in the Recreation Hall, the Asso-ciation has held social affairs there and it maintains a permanentofficer in the basement of the Dispensary Building. In this officeitkeeps a desk, a typewriter, and a filing cabinet. It also storessupplies there, including a large number of blankets which it rafflesoff as one of its sources of income. The basement is reached througha door on the outside of the building. Over this door there is a sign21/2 x 4 feet, which reads, "B. E. A. Office." In this office, committeemeetings are held and the secretarial work of the Association isdone.Officers of the Association may remain on the premises after BERKSHIREKNITTING MILLS253hours to transact business, and members of the Association may goto the Recreation Hall at any time, even on Saturdays, when theplant is closed.In order to reach the Dispensary Building, it isnecessary to go through a private entrance to the respondent's prop-erty.In its articles of incorporation, the Association gives therespondent's Recreation Room as its postal address.At the time it was organized, the Association offered to pay therespondent for its use of the Dispensary Building, but the respondentrefused to accept such payment on the ground that the DispensaryBuilding was intended for the use of all its employees. It is undis-puted that the Association had the respondent's permission to usepart of the Dispensary Building as a permanent office. This use ofthe Dispensary Building, which started prior to the effective dateof the Act, continued after that date up to the time of the hearingbefore the Trial Examiner in this proceeding.The-respondent at no time permitted any unit of the Federationto conduct a meeting in the Recreation Hall.'°Representatives ofthe Federation made several requests for such use.As early asNovember 1933, at a conference with Eaches and Brenner, Luther H.Ammarell requested the use of the Hall for Berkshire Division ofBranch 10, which as stated above, is limited to employees of therespondent.Eaches stated that such use was impossible, becauseBerkshire Division was affiliated with an outside organization.Ata subsequent conference with Hemmerich, the matter was again re-ferred to by representatives of the Federation and again use of theHall was refused.Hemmerich stated at the hearing that he believedthe reference to the Hall was merely facetious and that he told theFederation officials, "You are just trying to kid me, anyhow."Finally, in March or April 1934, Branch 10 instructed its representa-tives again to request the use of the Hall, in view of the fact thatthe Association had itself become affiliated with the Berks CountyAssociations, an outside organization.The request was made at aconference with Eaches and Brenner, who refused to discuss thematter at length.Eaches stated, "You know, I can't answer that."While no requests for use of the Recreation Hall by either Branch10 or Berkshire Division have been made since the effective date ofthe Act, the respondent clearly takes the position that, at least asIO The respondent contends in its briefs that Branch 10 has itself used the facilitiesof the Recreation Hall.The reference is to one meeting of the Association which 14members of Branch 10 attended, and to the meetings in June 1933, which were sponsoredby the respondent.As to the former, the attendance of 14 members of Branch 10 doesnot alter the fact that it was an Association meeting to begin with.As to the latter,the meetings were called by the respondent.Federation members were present, but theynever acted as such, and, in fact. when a group of employees decided to join that organi-zation, they left the premises in order to do so. It is clear that no unit of the Federationwas ever allowed, as such, to hold a meeting in the Recreation Hall. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDfar as Branch 10 is concerned, permission for such use would stillbe denied.There is no doubt that the respondent can properly supply facili-ties to its employees for the purpose of social activities, and at thesame time deny the use of those facilities to persons who are notnumbered among its employees.However, the respondent may notpermit the use of its facilities by a labor organization limited toits own employees, while refusing their use to a labor organizationwhich admits as members employees other than those of the 'respond-ent.Such a rule discriminates in favor of the former type of organ-ization.The mere fact that this advantage is secured through theworking of a rule which is proper when applied only to social activi-ties does not justify the favoring of a labor organization of one typeover one of another.In any event, however, the record shows that no such rule wasapplied.In the first place, as Werner testified at the hearing, andthe minutes of the Association show, at least one meeting of theBerks County Associations was held in the Recreation Hall. In thesecond place, it is clear that permission to use the Hall was refusedeven to Berkshire Division, which is limited to employees of therespondent.Berkshire Division's affiliation with an outside organ-ization does not explain this refusal in view of the similar affiliationof the Association.Thus, no matter how the circumstances areviewed, the respondent discriminated between the Association andthe Federation with regard to the use of the Dispensary Building.The argument is made that unless it can be shown that the facil-itieswhich the Association made use of were denied to BerkshireDivision, there is no showing that the respondent has assisted theformer.Nothing in the Act supports such a contention. Section8 (2) renders the contribution of support to a labor organization anunfair labor practice.The use of the Dispensary Building by theAssociation was of great value to it.By permitting this use, therespondent gave the Association the support forbidden by the Act.At the first oral argument before the Board, counsel for the Asso-ciation admitted that the permission to use the Dispensary Buildingwas "aid."He contended, however, that the acceptance of this aidby the Association was just one of the mistakes which laymen makewhen they do not have the advice of counsel. It is impossible tominimize, however, the effect of this open use of the respondent'sfacilities by the Association.The advantage cannot be measuredmerely in terms of the amount of money the Association would havehad to spend to hold its meetings and maintain its office somewhereoff of the respondent's premises.The fact that the Association had BERKSHIRE KNITTING MILLS255a permanent place on the mill premises, especially when the Federa-tion was forced to maintain its office elsewhere, gave, advantages ofconvenience and accessibility to the Association.Moreover, it in-evitably gave the impression to employees that support of the Asso-ciation constituted one of the regular activities conducted by therespondent, especially since Berkshire Division and Branch 10 weredenied similar privileges 11Solicitation of membership in the Association on company time andby supervisors occurred throughout the plant, both before and afterthe effective date of the Act.The most effective solicitation of thiskind was conducted in the needle-straightening room.A manwho procures employment with the respondent in the hopeof becoming a knitter undergoes an apprenticeship of about 4 years.There are several stages prior to the commencement of his work as anapprentice at the knitting machines.The first is in the cleaningdepartment where the employee stays for from a few clays to 2months.From there, he goes to the needle-straightening depart-ment, where he may stay for from 4 to 6 days.Thereafter, he spends1 or 2 days in learning the elements of operating a knitting machine.He is then prepared to assist in the operation of the machines.William Kauffman is in charge of the needle-straightening depart-ment.He is assisted by an employee named John Edward Wertz.All new apprentices pass through the needle-straightening room andreceive instructions from these two men.Numerous witnesses testi-fied that they considered Kauffman as a foreman, although in fact,according to the respondent's witnesses, he does not enjoy that ranknominally.Nevertheless, it is clear that he acts in a supervisiorycapacity in the needle-straightening room.Eugene Geiss, who, therespondent contends, is the actual foreman, is rarely present in theroom.Kauffman and Wertz pass on the qualifications of the learnersto take the next step in their apprenticeship. If a man has notlearned to straighten needles, he stays in the needle-straighteningroom, on the authority of Kauffman and Wertz.Wertz is in chargeof the department when Kauffman is absent.Kauffman has exer-cised the power to discharge employees.There is only one employee, Claude Hilbert, who teaches the ap-prentices how to operate machines. It was not contended at thehearing that Hilbert is a foreman.However, he also has the powerto decide whether those whom he instructs are qualified to go out intothe mill as assistants at the machines.11 InNational Labor Relations Board v.Wallace Manufacturing Company, Inc.,95 F.(_2d) 818 (C. C. A. 4th), the Court mentioned similar conduct as one of the facts sup-porting the Board's finding that the employer there involved had committed unfair laborpracticeswithinthe meaning of Section 8 (2) ofthe Act. 256DECISIONS OF NATIONAL LABOR, RELATIONS BOARDIt can readily be seen that the departments under the supervisionofKauffman,Wertz, and Hilbert constitute a bottleneck throughwhich a large number of employees continually pass.These em-ployees, who have all been recently hired, are desirous of startingto work at the knitting machines.These three men therefore havepositionswhichmake their good will most important to theapprentices who come under their instruction.Employees of the respondent who pass through these departmentsare requested to join the Association by Wertz or Hilbert, or both,who distribute application cards and collect them when they havebeen filled out.They urge those who hesitate to join, to do so.They tell the employees that if they join the Association their jobswill be more secure.At the hearing both Hilbert and Wertz admitted soliciting mem-bers for the Association.Hilbert, in fact, was on its membershipcommittee.He stated that he began soliciting members in 1935 andhad done so ever since.Wertz likewise admitted that from 1933 on,he solicited more than 100 employees to join the Association, butstated that he had ceased doing so since some time in 1936.At thattime, Kauffman told him that he should not solicit members duringworking hours.He admitted, however, that this was the first timeKauffman had given him such instructions, and that his solicitationprior to that time had been open and unconcealed and had drawn norebuke from Kauffman.Kauffman denied that he had ever asked any-one to join the Association.There is no testimony that he did so atany time since the effective date of the Act, and it is not necessary todetermine whether he did so before that date. In any case it is clearthatWertz and Hilbert, with the knowledge and permission ofKauffman, used their positions to procure memberships in the Asso-ciation, openly on company time, both before and after the effectivedate of the Act.The respondent is responsible for the pressure to join the Associa-tion exercised by Wertz and Hilbert.All the activity in what wehave characterized as a bottleneck was carried out on company time.Members were solicited in groups of from one to five, being takenaway from the work tables for that purpose.There can be no doubt,and we find, that the solicitation of applications in this bottleneckwas notorious.The responsibility of the respondent for these solici-tations rests not only on the fact that it placed Wertz and Hilbertin the positions which enabled them to put pressure on the employees'who went into their departments, but also on the fact that it madeno effort to check this open and continuous violation of its rules.Association leaflets were distributed within the plant, both beforeand after the effective date of the Act.The uncontroverted testi- BERKSHIRE KNITTING MILLS257mony of David S.Horn,an employee,describes an incident whichoccurred near the end of 1935.At the request of Werner,the Asso-ciation president,Horn went to a meeting in the office of the Asso-ciation, at which 20 to 25 employees were present.Following themeeting, each of those present was given a pack of circulars announc-ing a social event of the Berks County Associations,with which theAssociation was then affiliated,and from which it derived some ofits income.Wernerled the group to the telephone exchange, wherehe arranged to have the buildings unlocked so that the men couldenter.Horn and four or five others went to one of the buildingswhere a watchman unlocked the door and let them in. The menthen distributed the circulars throughoutthe fiveor six floors in thebuilding,placing themon the tables next to theknittingmachines.No one was working at this time.Horn brought the remainingcirculars back to the Association office and was requested by Wernerto return the following night to distribute the balance in the carsparked on the plant premises.This was done.Two other witnesses,similarly uncontroverted,testified to themethod by which a leafletwhich borethe naive of the Berks CountyAssociations was distributed on September 30, the day prior to thecommencement of the 1936 strike.12On that day,Francis Petro wasworking inthe cleaningdepartment when a.elan whom he wasunable to identify,came in and spoke to his foreman.The foremanturned andselected six or seven men, including Petro, and told themto follow the man who had entered.The latter led them throughtunnels to the basement of the Dispensary Building, in which theAssociation office was located.There theycame upon Werner whowas seatedat a desk.Werner invited them to sit down,and theywaited for some time until the first man returned with severalbundles of leaflets entitled, "Questions for the Hosiery Union toAnswer."Werner divided the leaflets among those present and toldthem to go to the gates of the respondent's property and distributethe leaflets to the employees at the change of shift. Petro wasassigned to the gate at Van Reed Road. Before they left, the menwere given raincoats on which the letters, "B. K. M.," appeared.Petro arrived at the gates shortly before 2 o'clock.He remaineduntil 4 o'clock, distributing circulars.About 10 minutes before 4o'clock someone came out and asked him to remain longer, statingthat he would be paid for the extra time.Petro refused to remain,however, and after returning the balance of his circulars and theraincoat he went back to the cleaning department,where he punchedthe time clock and then departed.Samuel Aiello had a similar ex-perience on the same day, but he was not in the same group with12Discussedin Section III C and D,infra. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetro.Neither Petro nor Aiello lost any pay for the time spent indistributing the circulars.It is clear that the respondent assistedthe Association in the distribution of these circulars, by permittingemployees to leave their work for that purpose and paying them forthe time spent in distributing the circulars.During a few days just preceding the 1936 strike, the Associationalso circulated a petition in the plant, addressed to the respondent,to the effect that the signers did not want to strike, and desiredprotection.The method by which the signatures to this petitionwere procured, and the use made of it, are stated in some detailin Section III D below. It is sufficient to state here that its circula-tion was achieved in the plant, openly, on company time, and thatpressure to procure signatures was exercised by foremen, as well asthose directly engaged in approaching the men at work. Otheractivities of the Association after the strike started are also describedbelow in Section III D.The respondent contends that there is nothing in the record toshow that it favored the Association over Branch 10, and that infact the situation with which it was faced was that of two rivalgroups confronting each other on equal terms.As proof of thiscontention it points to the fact that on several occasions, and evenas late as September 1936, Branch 10 attempted to secure the.cooperation of the Association in dealing with the respondent. Itis true that such attempts at cooperation were made, and officersof Branch 10 testified that they were at all times willing to receivesuch cooperation.They also testified, however, that they neverexpected that their efforts would be successful.Their beliefs inthis regard were entirely justified, their attempts at cooperation hav-ing been at all times either rejected or ignored.The most likelyexplanation of their attempts to secure the cooperation of the Asso-ciation, in view of the clear showing in the record that Branch 10always considered the Association as a company-dominated organi-zation, is that they were motivated by a desire to induce the Asso-ciation to free itself of the respondent's domination.The facts set forth above permit no conclusion' other than thatthe Association had its origin in the respondent's open attempt toforestall the Federation in June 1933, that after its formation inAugust 1933 it was encouraged and supported by the respondent'13i'Throughout the hearing, objection was raised to the admission of testimony concerningevents which occurred prior to July 5, 1935.The Board has repeatedly held that suchevidence is relevant to show the background of the events and activities alleged to con-stitute unfair labor practices.It is clear in this case that the 1933 strike and election,the attitude expressed at that time and subsequently by the respondent, and the othercircumstances surrounding the origin of the Association all help to cast light on the eventswhich occurred after the effective date of the Act.Matter of Pennsylvania GreyhoundLines, Inc., Greyhound Management Company,CorporationsandLocal Division No. 1063 of BERKSHIRE KNITTING MILLS259and that since July 5, 1935, the effective date of the Act, the re-spondent has dominated, supported, and encouraged the Association.It has given the Association an established office and meeting placeon its premises, and it has denied the use of its premises for meet-ings to units of the Federation. Its supervisors have solicited mem-bership for the Association and have spoken adversely of the Fed-eration.It has permitted and pitid employees for the time spentin the distribution of Association leaflets on its premises and duringworking hours.Our conclusion with regard to the Association issupported also by the facts with regard to the activity describedabove in which the Association engaged, as well as its activity dur-ing the strike of 1936, discussed in some detail in Section III Dbelow.We find that the respondent has dominated and interfered withthe administration of the Association and has contributed supportthereto, and has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.C. Events leading to the strike of 1936The contract of January 11, 1934, between the respondent andtwo officials of the Federation, contained a provision for its expira-tion on June 1, 1934, upon 30 days' notice by either party.DuringApril 1934 there were negotiations between the Federation and thevarious knitting mills in Berks County, but no agreement for theperiod after June 1 was reached.On April 28 Rieve and Adamssent a letter to the respondent terminating the contract in accord-ance with its provisions and expressing readiness on the part of theFederation to continue negotiations for a new agreement.On May1 the respondent replied by a letter which stated Inerely, "Weacknowledge with regret your cancellation of the present agree-ment."The contractual relations thus terminated were never re-sumed.No conferences for the purpose of negotiating a new agree-ment, as suggested in the Federation's letter of cancelation, wereever held.Although the respondent later used the cancelation of the con-tract as an excuse for not conferring with Federation representa-tives, it did not do so at first. Several conferences took place dur-ing 1934, 1935. and 1936 with Federation officials concerning par-ticular grievances.During this period, the question of departurethe Amalgamated Association of Street,Electric Railway and Motor Coach Employees ofAmerica, 1 N.L. R. B. 1, 7, decree for enforcement of the Board's order granted,NationalLabor Relations Board v. Pennsylvania Greyhound Lines, Inc., and Greyhound Manage-ment Company,303 U. S. 261. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the standards fixed by the N. R. A. Hosiery Code was a matterof serious concern in the hosiery industry. In several importantrespects, the respondent was a leader in the break-down of thosestandards.As one of its methods of lowering its labor costs, therespondent increased the use of apprentices or helpers on the knit-ting machines.Apprentices receive less than the full wage prevail-ing for skilled operators.Although it was a general practice inthe industry to have at least one knitter to two machines, the re-spondent, in some cases, had entire floors under the supervision ofa single knitter.Another important question concerned paymentof the so-called "11.11."The Hosiery Code, as amended, providedthat plants which maintained two shifts in the footing departmentshould operate on a 36-hour week, instead of the usual 40-hour week,and should pay the employees a bonus of 11.11 per cent to make upfor the difference in earnings due to the reduction in hours.Therespondent departed from this practice immediately upon the in-validation of the N. I. R. A. in 1935. The question of Saturdaywork was also important to the industry.Numerous protests weremade by Branch 10 against the respondent's practice of occasionallykeeping its plant open, in certain departments, on Saturday.Finally, some time late in 1935, the respondent introduced a systemof making contracts with individual employees whereby they wereguaranteed a certain amount of work during each year, but receiveda flat rate of wages rather than the piece rate prevailing in theindustry.All these matters were discussed at conferences between the re-spondent and Branch 10. In addition, Branch 10 made numerouscomplaints about favoritism displayed by the respondent toward theAssociation.As found above, conferences were held concerning theuse of the Recreation Hall by the Association.From 1933 on therewere discussions concerning the activity of supervisors in support ofthe Association, of discrimination between members of the two or-ganizations during lay-off periods, and about the solicitation duringworking hours of subscriptions to the Hosiery Examiner, a publica-tion sponsored by the Berks County Associations, with which theAssociation was affiliated.The respondent always denied the exist-ence of any basis for these grievances and refused to take any actionconcerning them.At a conference in September 1935,' Luther H.Ammarell, president of Berkshire Division, requested permission tosolicit subscriptions to the HosieryWorker, a Federation publica-tion, in view of similar solicitation for the Hosiery Examiner.Hemmerich denied this request, stating that no solicitation for eithermagazine would be permitted. Subsequently, on August. 18 and onAugust 21, 1936, Herbert W. Payne, district manager of the Federa- BERKSHIRE KNITTING MILLS261tion,wrote letters to the respondent requesting permission to dis-tribute the Hosiery Worker in view of the continued distribution ofthe Hosiery Examiner.The respondent.ignored these letters.With regardto the economic issues, the respondent also refusedto recognizethe validityof any of the claims madeby theFederation.One of the principal arguments which it relied on was the competi-tionwhichitfaced from other mills.On many occasions it im-pressed on the Branch 10 representatives the fact that it might haveto remove its operationsaltogetherfrom the vicinity.Throughoutthe period prior to the 1936 strike,the respondentmaintained a steadfast policy of not permitting the Federation tosecure any credit for the amelioration of the conditions of its em-ployees.An example of the respondent'sattitude in this respectoccurred in the fall of 1935.One day in October of that year, aforeman in the pairing department,Edward Wentworth, announcedthat the employees would no longer be paid for defective work.Upto that time a special rate had been paid for the defective productswhich werenormally produced by the employees in the course oftheirwork.Such a change would have resulted in a substantialreduction in earnings.The morning following this announcement,the employees in the pairingdepartmentdetermined to stop workuntil the order was rescinded.Clarissa Goodman,amember ofBranch 10,persuadedthe girlsnot to strike, but to select a committeeof six consisting of three members of Branch 10 and three membersof the Association,to protest to Hemmerich.This plan was adopted,except thatthe committee ,is finally selected had five representativesof the Association,and three of Branch 10.Goodman,as chairman,arranged for a conferencewithHemmerich, through Charles W.Fisher, superintendent of the pairing department.At the confer-enceHemmerich stated that the announced change would not bemade, but threatened to move the work done in the pairing depart-ment to Philadelphia,"if the girls did not stop getting their headstogetheron street corners."During the conference,a complaintwas also made by the committee concerning the conduct of a fore-man named Wallace Halbagh.Hemmerich stated that Halbaghwould not be removed,and that he would name anyone he chose asforeman.Halbagh was removed, however,on the following day.Shortly after this incident,the Branch 10 publication,BerkshireUnionist,published an article describing what had been accom-plished bythe committeeand by thefirm action of the girls in thepairing department.This article contained.a misstatement in thatit claimedthat a stoppageof work had actually occurred,which wasnot the case.Immediately after its appearance,Fisher spoke toGoodmanand askedher to sign a denial of the article.He arranged 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDa conference with Hemmerich to which all members of the committeewere summoned.According to the uncontroverted testimony of amember of the committee, Hemmerich told the eight girls that if theydid not sign a denial they would all be dismissed.The first state-ment drawn up by the girls did not meet with Hemmerich's ap-proval.Itwas not until several redrafts had been submitted tohim that he found one acceptable.This draft was posted through-out the plant. It stated generally that the Berkshire Unionistarticlewas false, that Hemmerich had "emphatically declared thatthere was no basis to the rumor that wages were to be reduced," andthat "the same harmonious relationship exists in our departmenttoday as we have previously enjoyed."To summarize the above incident, the respondent coerced the mem-bers of the committee into signing a public repudiation of the articlewhich appeared in the Branch 10 publication.The statement whichthe girls were forced to sign denied that any order reducing wageshad ever been issued, although this was clearly not the case.Fur-thermore, although the foreman, Halbagh, was removed, Hemmerichmade it appear that this was not the result of the committee's action.The respondent contends that it was entitled to see to it that a false-hood which had been circulated concerning it should be corrected.However, the single falsehood in the Berkshire Unionist article wasthe statement that a stoppage had actually taken place.The repu-diation forced upon the committee by Hemmerich's threats of dis-charge contained no denial of this portion of the article.On theother hand it did contain falsehoods forced upon the committee byHemmerich.Thus, despite the fact that two concessions to thepairer committee were made, the respondent took active steps toprevent the impression from spreading that it had been the resoluteaction of the committee led by Goodman, a member of Branch 10,which had secured these concessions.The above incident is in sharp contrast with the respondent's atti-tude toward the Association's claims concerning its purported vic-tories.Thus when that organization claimed in a leaflet to haveachieved a compromise with the respondent in September 1935regarding the departure from the 11.11 bonus, no retraction of thisclaim was demanded, although the record shows clearly that therespondent's decision regarding the footer situation was made en-tirely by itself._We come now to a consideration of the events immediately pre-ceding the decision of Branch 10, on September 26, 1936, to call a.strike of the respondent's employees.By the summer of 1936, Berkshire Division officials had come tothe conclusion that more positive action than they had theretofore BERKSHIREIi11TT1\G MILLS263taken was necessary concerning the break-down of standards at therespondent's plant.We have already referred to the two letterssent to the respondent by Payne, the Federation's district manager,on August 18 and 21. The latter of those two letters, in addition toobjecting to the solicitation of subscriptions to the Hosiery Examiner,.referred to other acts of favoritism toward the Association, and tothe existence of three shifts in the boarding department at the mill.Meanwhile, meetings of employees of various departments of theplant were being held by Branch 10 to ascertain the facts concerningthe break-down of standards and the respondent's domination of theAssociation.An open meeting was held on September 12 at theKnights of Friendship Hall in Reading.There were 300 to 350employees present at the meeting.Among them was Edward Went-wortli, foreman in the pairing department.Wentworth, not contentwith appearing at the meeting, rose and spoke.He was immediatelyrequested to leave by some of those present, but refused to do so.Hisown explanation of this conduct, given at the hearing, was that he"wanted to get the whole story," and that he was going to stay whetherthey wanted him to or not.Another person who attended the meeting and spoke was Werner,,president of the Association.He told those present that if he waspermitted to go ahead with certain plans which he had, but whichhe could not. divulge, that he would be able to produce results withregard to the break-down of standards, the existence of which beadmitted.At the meeting, the break-down of standards and the growth ofthe Association were discussed.Although it was felt that little couldbe expected in the way of cooperation from the Association, it wasdecided to attempt to induce that organization to join with Branch10 in sending a committee to the respondent.A request to select acommittee to join with a similar committee of Berkshire Divisionmembers to interview Hemmerich was conveyed to the Association bya letter dated September 14 signed by Adams, president of Branch 10.The Association did not reply to this letter.Adams sent anotherletter on September 22 in which he expressed disappointment at astatement in the press that the Association would not cooperate withthe Federation.He again requested cooperation, but stated that theFederation would proceed along its own lines, if necessary.TheAssociation ignored this letter also.On the same days that letters were sent to the Association, Adamswrote to Hemmerich. In the letter of September 14 it was statedthat a strike would be called unless steps were taken to restore at theplant the prevailing rates of wages.The break-down of standardss247384-40-vol. 17-18 264DECISIONSOF NATIONALLABOR RELATIONS BOARDwas reviewed in some detail, and four demands were made, three ofwhich dealt with working conditions.The fourth demanded recogni-tion of the Federation as collective bargaining agency for the re-spondent's employees and claimed that it was necessary that theUnion be able to function effectively in the plant.The second letter,mailed on September 22, stated that unless a reply to the contrarywas received, Adams, with a committee of four members of BerkshireDivision, would appear at Hemmerich's office on Thursday, September24, at 4:15 p. in.Neither of these letters was answered.However,Ammarell, president of Berkshire Division, was approached while atwork by his foreman who told him that Hemmerich was willing tosee a committee of the respondent's employees, but not one whichincluded Adams.A conference was finally arranged for Saturday,September 26, at 11 a. in. between Hemmerich and a committee headedby .Ammarell and limited to Berkshire employees.Hemmerich stated at the hearing that his refusal to meet withAdams was based on propaganda about the respondent which, therespondent claimed, had been spread by Branch 10, of whichAdams was president; and that he did not approve of such tactics.Although he had been willing to confer with Adams in the past, bedid not wish to confer with him "at that time."He testified furtheras follows :Q. I know that very well, that you did not care to see him atthat time. I am merely-trying to find out why you did notwant to see him when you knew that he represented the minorityin your plant?A. I think there were representatives in our plant at thetime who would come in to see me, just as well.Q. In other words, you would prefer to deal with the repre-sentatives who were employees of the Berkshire in matters affect-ing the Berkshire Knitting Mills production, wage scale, andso forth?A. At that particular moment I did; yes.Q. Yes?A. Before that I did not.Q. That is right.Before that, despite the fact that the con-tract had expired in June 1934, you would permit Mr. Rieveand Mr. Adams to come in and discuss matters with you?A. That is right.Q. Your refusal thereafter, in the summer of 1936, to see Mr.Adams was not based upon the fact that the contract had expired;was it?A. It was based on what I termed before, the tactics used byhim and the organization. BERKSHIRE KNITTING NIILLS265Q.Was it based upon the fact that the contract had been can-celled in 1934?A. At that time?Q. Yes.A. No.14The conference which took place as arranged on September 26demonstrated the effect of its having been limited to employees of therespondent.Hemmerich adopted a technique notoriously effective inits tendency to weaken a bargaining committee of employees 15Hequestioned each individual separately as to his wages and hours andreceived from each a statement that he himself was satisfied. In par-ticular,Hemmerich ridiculed one member of the committee, JohnFork, for bringing the protests of others to the management whenFork had only recently received a change for the better in his ownworking conditions.Hemmerich stated that he was under no obliga-tion to deal with the committee at all in view of the expiration of the1934 contract.This is the first time that this argument was used.Finally, the matters mentioned in the letters which had been sent toHemmerich were discussed, and Hemmerich stated as to each that nochanges would be made. There was no discussion of the Association,the conference being limited to the economic matters at issue.At a meeting of Berkshire Division held on the afternoon of Septem-ber 26, at the Knights of Friendship Hall, the results of the conferencewith Hemmerich were reported. It was decided to instruct the execu-tive board of Branch 10 to call a strike not later than the followingThursday, October 1, and such a strike was called.Three hundred to350 persons were present at the meeting, at which the strike vote wastaken.The vote to strike was unanimous.1eThe strike thus called started on October 1, 1936. It is necessary toconsider at this point whether, as alleged in the complaint, the strikeresulted from any unfair labor practice on the part of the respondent,or whether it resulted, as the respondent contends, merely from theeconomic issues which had arisen between it and the Federation.At the hearing, representatives of Branch 10 testified that the chieffactor.behind the strike was the break-down of standards of workingconditions.Thus Ammarell stated that if all the economic issues hadbeen settled there would have been no strike.The brief which the Fed-14 It was at this time also that Payne,the Federation's district manager,attempted tospeak to Hemmerich on the telephone,but was told that Hemmerich had nothing to sayto him.Hemmerich explained this refusal on the groundthatPayne did not representemployees of the respondent and that the respondent had no contract with him.15 Cf.Matter of Herbert Robinson and Otto A. GoiluberandWholesale Dry Goods Em-ployees Union,Federal Local19932,2 N. L. R.B. 460.10an employee named EugeneMoyer wasdischarged as a result of his participation inthis meeting.His discharge is discussed in Section IIIF,infra. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDeration sent to the Governor of Pennsylvania shortly after the com-mencement of the strike dealt almost exclusively with those issues,although it also referred to the formation in 1933 of a "companyunion," an obvious reference to the Association. It has been seen thatthe letter of September 14 which was sent to the respondent by Branch10 demanded the recognition of the Federation as the bargainingagency for the respondent's employees.However, at-the conference ofSeptember 26, described above, the only matters raised for discussionby the representatives of Branch 10 were those involving questions ofworking conditions.On the other hand, the record shows clearly that from the time ofthe formation of the Association to the time when the necessity ofcalling a strike was debated, the Association was discussed at everymeeting of Branch 10. It was generally considered as an obstacle tosuccessful organization.We have held above that this obstacle wascreated and maintained by the respondent. The record shows that theFederation at all times so considered it. Its leaflets referred to theAssociation as a "company union."Although Hemmerich testifiedthat no complaints were ever made to him about the respondent's sup-port of the Association, his own description of conferences with repre-sentatives of Branch 10 shows that discrimination between the twoorganizations was discussed. as early as the fall of 1933.The lettersent by Payne on August 21, 1936, already referred to, contains lengthycharges of favoritism on the part of the respondent's foremen andsuperintendents.In September 1936, Branch 10 had reached the point where it foundit necessary to strike; and indeed the'conduct of the respondent at thistime shows that it too considered that a turning point had been reached.Although it had been willing to meet with Federation representativesin the past, by September 1936, when the situation was growing moretense, it fell back, as described above, on various excuses for refusingto deal with any but its own employees." The respondent's attitudetoward the Federation and the Association since the 1933 election,in which the Federation had shown great strength, receiving the votesof a majority of the employees, had gradually forced the Federation.into a position where extreme measures were necessary to its veryexistence.The time had come for the respondent to throw everyobstacle in the way of peaceful organization by Branch 10, in orderto drive it into a position where it could be completely exterminated.One of the chief purposes of the National Labor Relations Act is toeliminate the causes of industrial strife by encouraging the substitutionof the methods of peaceful negotiation between employers and freely17 See, for example, the description above in this section of the respondent's refusal tomeet with Adams, or to talk with Payne, in September 1936. BERKSHIREKNITTING MILLS267.organized groups of employees for strikes and lock-outs, the methods ofindustrial warfare. In this case, peaceful negotiations concerning the-economic issues which had arisen were prevented by the respondent'sunfair labor practices. It is true that it was the economic questionswith which Branch 10 was chiefly concerned, and that their resolutionwas the chief purpose of the strike.Nevertheless, it was the respond-ent's unfair labor practices which rendered impossible any course ofaction other than that of industrial strife.For the 3 years prior to the calling of the strike of 1936 the activityOn the part of the Federation had taken the form of efforts to main-tain and expand its organization, among the respondent's employeesand to induce the respondent, by means of negotiation, to accept its,demands.In September 1936 the Federation decided that its pastactivities had met with failure, and it determined to strike.Thischange in tactics was forced upon the Federation by the activity of-the respondent in unlawfully frustrating the self-organization of its-employees, chiefly by fostering the Association.The support of theAssociation, the refusal to see a committee which included a non-with the self-organization of its employees, created a barrier to theattempts by the Federation and Branch 10 to deal with the respond--,eutconcerning the terms and conditions of employment of the re--spondent's employees, and constituted a denial by the respondent of-the right of its employees to organize, and a refusal to accept theTirocedure of collective bargaining.18The creation of this barrier,-and the course of action forced upon the Federation as a result there-,.of, demonstrate how the respondent's unfair labor practices thwartedthe purposes of the Act by causing industrial strife.'0There is here presented theverytype of situation envisaged byCongress when it passed the Act.At that time, Congress found that`The denial by employers of the right of employees to organize andthe refusal by employers to accept the procedure of collective bar-gaining lead to strikes and other forms of industrial strife or--unrest,*'I*.,720The Supreme Court has accorded this finding15InConsolidated Edison Companyof New Yorkv.National Labor Relations Board,,305 U. S. 197, the Supreme Court stated that the continued existence of a company-union established by unfair labor practice or of a union dominated by the employer is aconsequence of violation of the Act whose continuance thwarts the purposes of the-Act***.""We have seen above that just before Branch 10 decided to strike, it made an effortto overcome the barrier of the respondent's unfair labor practices by requesting the coopera-tion of the Association in dealing with the respondent concerning the break-down ofstandards.The effectiveness of the respondent'sinterferencewith the rights of its-employees is shown by the Association'srejection of this request.The statement ofBranch 10 on September 22 that it will proceed along its own lines if it cannot obtainJoint action" shows that the failure of this last effort was a decisive factor in the decision,to strike.20 49 Stat.449, Section 1. 268DECISIONSOF NATIONAL LABOR REI{ATIONS BOARDthe stamp of judicial approval.21The so-called "break-down ofstandards" recognized as existent by both the Federation and theAssociation provided the motive for collective action on the part ofthe employees.The respondent's unfair labor practices forced thataction to take the form of striking by preventing the adoption ofany other course, and made it' impossible to determine whether, intheir absence, other methods would have been chosen.InNational Labor Relations Board A,. Remington Rand, Ine.,22the Circuit Court of Appeals for the Second Circuit said :We have assumed hitherto that the strike here in question wasonly for the purpose of enforcing the union's power to negotiatefor all the men.That is not true; there had been a wage dispute,and, the men's inability to get at the truth of the Elmira busi-ness was another cause. It is of course possible that the partiesmight have split over wages, or over the Elmira plant, even ifthe respondent had negotiated with the Joint Board.But sincethe refusal was at least one cause of the strike, and was a tort-a "substraction"-it rested upon the tortfeasor to disentangle theconsequences for which it was chargeable from those from whichitwas immune. Since it cannot show that the negotiations, ifundertaken, would have broken down, it cannot say that the lossof the men's jobs was due to a controversy which the act doesnot affect to regulate.**Here, as in theRemington Randcase, the respondent cannot showthat if Branch 10 had been permitted to function free from thehandicap of the respondent's unfair labor practices, it would havefound the method of peaceful organization unsuccessful for the at-tainment of its aims, and would have adopted a course of strikeaction.We find that, although the resolution of economic issues was thechief purpose of the activity of Branch 10 at the respondent's plant,the respondent's long continued course of unfair labor practices de-scribed above made the calling of the strike of October 1, 1936, theonly course of action open to Branch 10. It was, therefore, a funda-mental cause of the strike and a substantial factor in its precipita-tion.At the time of the hearing a. substantial number of the strikershad not been reinstated, nor had the respondent ceased its unfairlabor practices.The strike was still a current labor dispute at thetime of the hearing.We find also that the respondent, by its attempt to discredit Branch10 by forcing its employees to sign a repudiation of an article pub-21National Labor Relations Board V. Jones&Laughlin Steel Corp.,301 U. S. 1.22 94 Fed.(2d) 862(C.C.A. 2nd),enforcing the Board's order in 2 N. L. R. B. 626,cert. den. 304 U.S. 576. BERKSHIRE KNITTING MILLS269lished in a publication of that organization as described above, bythe attendance and participation of its foreman, Wentworth, at themeeting of September 12, by its refusal in September to meet withrepresentatives of its employees solely because those representativeswere not employees, and by other acts described in this section, has.interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.D. The strike of 1936The Association became active at once upon the announcement ofthe calling of the strike by the Federation on September 26, 1936.23It circulated a petition on the first 3 days of the week in which thestrike was to commence.24This petition is addressed to the manage.-ment of the respondent and does not contain the name of the Asso-ciation.Werner, however, testified that the idea of initiating thepetition originated with him and that the work of circulating it wasperformed by members 'of the Association. Its circulation wasclearly an Association project.About 4,500 signatures were procured on the petition.They wereprocured in the plant, openly, on company time.Werner merely toldcertain employees to enter the plant and solicit the signatures, andthey did so, although such activity was clearly in violation of thecompany rules.No attempt to prevent the obtaining of names wasmade by any supervisory official, although several foremen, who tes-tified at the hearing, knew that the petition was being passed around.Employees entered their departments to,do so, although they had nopermission to be there.One foreman testified that he did not believeitwas necessary to tell his superiors about this 'activity because theywere going to receive the petition anyhow. In fact, Hemmerich ad-mitted that he knew that the petition was being circulated.The work of bringing the petition to the attention of the workersin the plant was done during the first shift by employees on thesecond, and vice versa.While no employees left their work to circu-late the petition, those who were primarily responsible for obtaining23 As stated above, the strike did not begin until October 1, 1930.24 The petition read as follows :wromssiNG,PA.,September 28, 1936.To the Management of Berkshire Knitting Mills:We, the undersigned employees of Berkshire Knitting Mills,ofWyomissing Penna.,do desire to continue at our work without interruption as long as business orderswarrant operation of our plant.Pursuant to this desire, we petition you to take all necessary steps to prevent anyact of intimidation, violence or any act whatsoever designed or intended to preventour entrance to the plant, or designed to prevent our uninterrupted work.Fearing that outside interests are about to attempt to close down our plant andencourage, a strike which will put a stop to our income, we hereby declare that suchaction is against our wishes. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe signatures were actively supported by foremen lied superin-tendents who were at work. In cases where knitters had been un-successful in inducing employees to sign, foremen took the blanks andwent through the aisles a second time in order to secure better results.Foreman Wentworth went to the end of each aisle and warned' em-ployees to sign.Wentworth, as he himself testified, told the em-ployees that "they could sign it if they wanted to work; if they didn'twant to work there, don't sign the petition."He also admitted thathe told this to the employees "collectively"; and that he spoke in avoice loud enough to be heard by all.The signed parts of the petition were presented to Hemmerich atvarious times on the 3 days on which it was circulated. The re-spondent replied to the petition by a letter addressed to all its em-ployees, and dated September 29, the second day on which thepetition was circulated.This letter was posted throughout the plant.It referred to the petition, "signed by an overwhelming majority ofour employees." 25 It also contained the following language:In this situation, we assure all employees who have by theirpetition pledged themselves to stand by the management, thateverything within our power and resources will be done toprotect their right to work without intimidation by outside inter-ests, and that, if necessary, adequate protection will be affordedto protect them against unlawful molestation in getting to andfrom their work.In this connection, we urge everyone to report every case ofintimidation or violence immediately to their department head.The activity of foremen and supervisors during the period pre-ceding the commencement of the strike was not limited to the obtain-ing of signatures to the petition described above.On September30, in the afternoon, a foreman and machinist in the seaming depart-ment turned off the power and permitted Werner to address theemployees, urging them not to strike and warning that those whowalked out would not get their jobs back. Several foremen askedemployees under them whether they intended to join the strike.Employees were also told that they need have no fear about comingto the plant and that the respondent would supply protection.The distribution of a leaflet by the Association, immediately priorto the commencement of the strike, is described above in Sectionw In fact it is doubtful that a majority of the 6,000 employees had signed the petitionat the time that this letter was circulated.Of the 4,500 signatures a substantial numbermust have been secured on September 30, as well as on September 29 after the letter wasposted.However, Hemmerich undoubtedly had good reasons to believe that an "over-whelming majority" of the employees would sign the petition, in view of the methodsused to procure the signatures. BERKSHIREKNITTING HILLS271III B. This leaflet was entitled "Questions for the Hosiery Unionto Answer." It asked questions regarding, among other things, thesource of the Federation's income, the manner in which its moneywas spent, and the reason for alleged poor working conditions atplants which the Federation had unionized. It also asked whetherthe Federation had ever accepted money from one group of manu-facturers to injure the business of another group.Werner stated atthe hearing that the questions were asked solely because the Associa-tion wanted to know the answers, and that the leaflet was not in-tended to carry any implications of wrongdoing by the Federation.He admitted, however, that the Association made no attempt tosecure the desired information from the Federation directly.Healso admitted that he had no ground for the. implications of wrong-doing which the leaflet, despiteWerner's denial, obviously carried.Thus the Association, a tool of the respondent, issued a vicious andunfounded attack on the Federation, and the respondent, as foundabove, assisted in the distribution of that attack.The strike which started on October 1, 1936, was an exceedinglybitter one.The plant did not shut clown, but continued to operate.On the first day a picket line numbering about 3,000 persons sur-rounded the plant.There were 1,200 to 1,500 on the picket line onOctober 2, and thereafter the number varied, reaching a high pointof 6,000 on December 18.After that date there were from 50 to 500pickets for some time, until the number started gradually to decrease.The picketing was not discontinued until the end of August 1937.The picket line was substantially augmented, particularly during thefirst 2 months of the strike,, by employees from other mills in thevicinity, as well as from mills in Philadelphia and New Jersey.When the strike was commenced, the Association continued itsactivities.Within a few days after October 1, Werner, its president,at his own request, was relieved by the respondent of his regularduties so that he could carry on the activities described below inconnection with the strike.He was permitted to put in 8 hours ofwork at any time that he chose over a period of 16 hours each day,and he was engaged during this period in straightening needles ratherthan in work as a knitter.He was not required to punch the timeclock regularly, but was paid, during this period, at his regularcontract rate.During the 2 or 3 months that he was permitted to depart fromhis usual duties and hours, Werner spent most of his time in theAssociation office, at the respondent's telephone exchange, or in therespondent's garage, where clubs were kept for the use of employees.His duties included directing the activities of the Association, assist-ing employees through the picket lines, and supplying them with 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDclubs for this purpose.He was seen regularly at a desk in the re-spondent's employment office.According to Hemmerich, part of hisduties at this time were to represent the Association and to conferwith employees going through the picket lines.On October 15 the Association sent out a letter to employees inwhich those not working were told to "hurry back to work to safe-guard your job."About 1 month later, the Association started toemploy persons to visit the homes of employees who were not workingto urge them to return. Some of this work was done by employeeswho would otherwise have been working at the plant.Werner didnot ask the respondent to excuse these men from their work.A totalof $770.73 was expended by the Association for this "missionary"work, which constituted one of its chief activities during the strike.The respondent was no less busy than the Association during thestrike.Branch 10 held a meeting in the afternoon on Sunday, April4, 1937, at the Odd Fellows Hall in Reading, for the purpose of induc-ing some of the employees who were working in the mill to join theranks of the strikers.By visiting a selected group of employees priorto the meeting, its representatives had determined who desired toattend and had given to these employees cards of admission.Themeeting was strictly limited to those who presented such cards.Be-fore the meeting started, Isaac Witman, superintendent of the leggingdepartment, was seen to enter the building and proceed upstairs to therecreation room on the floor above.The Odd Fellows Hall is so con-structed that a person sitting at the window in the recreation roomcan see the street in front of the entrance to the building, as well asthe opposite sidewalk, but cannot see the sidewalk next to the build-ing.Witman sat at the window where he could be seen by personson or across the street.While he was there several employees whowished to attend the meeting drove up in a car.They called Payne,an official of the Federation, over to the car and told him they wouldnot get out to go into the meeting as long as Witman was at thewindow.The meeting was held with a limited number of employeespresent and had no results of any kind.When the meeting ended,Payne instructed those who had attended to walk close to the buildingas they were leaving, and thus avoid being seen by Witman.The financial secretary of the Odd Fellows Lodge testified for therespondent that Witman had been a member of the Odd Fellows since1910.No witness, however, gave any explanation of Witman's osten-tatious presence on the particular afternoon in question.Witmandid not testify at the hearing.There can be no doubt that hispresence in an easily visible position on that afternoon had an in-timidating effect on those who attempted to attend the meeting.Wefind that it was intended to have that effect. BERKSHIREKNITTING MILLS273There is a great deal of conflict in the evidence as to the extent towhich the pickets engaged in violence.On one occasion a group ofstrikers engaged in "lie-down" picketing, in which they lay silentlyon the sidewalk in front of one of the main entrances to the plant, sothat those who wished to enter the mill had to walk over their bodies.The record shows that there were several riots at the plant gates,during the course of which State police were summoned, and that em-ployees going to work were both the object and the source of missilesof various descriptions.The violence which accompanied the strikewas not confined to the vicinity of the plant.Houses and automo-biles inWyomissing, West Reading, and the city of Reading weredamaged.On the first day of the strike, the State police were summoned byborough officials to quell a riot.They took charge of the situation thefollowing day, and remained in the vicinity until November 17.Onseveral occasions thereafter, they were called in to handle particulardisturbances as they arose.Following their withdrawal on Novem-ber 17, the police of Wyomissing and West Reading, the two boroughsin which the respondent's plant is situated, remained on duty.ByJanuary 8 it was felt by the borough officials that the borough policewere inadequate to handle the situation and special county deputysheriffs were sent to the plant in large numbers.Special deputy sheriffs first appeared at the plant on October 1,the clay on which the strike commenced.On that day, Cook, thesheriff of Berks County, sent 20 deputies to the plant.Thereafter,until January 8, 1937, there were four deputies on constant duty.Upto some time in DecemPer 1936, these deputies, including those whowere at the plant on October 1, 1936, were paid for by the respondent,at the regular rate of $5 per day. Starting on January '8, 1937,deputies were used in larger numbers at the plant.Approximately40 were kept in the vicinity at all times up to the end of June 1937;and during March the number varied between 40 and_ 60.From De-cember 1936 to March 11, 1937, these men were paid for by the county.On March 11, however, the treasurer of the county refused to honorany more bills for such deputy sheriffs, partly because the amount ofmoney set aside in the county budget for the salaries of deputies wasbeing rapidly exhausted; and partly because an investigation made onhis behalf had persuaded him that it was not necessary to keep solarge a force at the mill.As a result, at a conference held on March11, between the county commissioners and Wellington M. Bertolet, therespondent's attorney, the latter agreed to advance whatever moneywas necessary for the salaries of deputies in the future.Thereafter,the pay roll for deputies was sent regularly to Bertolet, whose checks 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefor were deposited in the name of Jacob N. Fidler, specialdeputy sheriff, in the Berks County Trust Company.There is con-flict in the testimony as to whether the deputies were paid by cash orby check; but it is conceded that they were paid from this account.It is also conceded that Bertolet was acting in this platter for the-respondent.The deputies continued at the plant until June 30, 1937.Theywere then withdrawn because of a Pennsylvania statute which wentinto effect after that date, forbidding private contracts with a sherifffor the use of deputies.In addition to paying the salaries of the deputies as describedabove, the respondent at all times furnished them with meals at its:cafeteria.Another expenditure by the respondent at this time was.that of several thousands of dollars to maintain borough police atthe plant.The evidence shows that the activity of the deputies was by no.means confined to the maintenance of order at the plant.Thus, onone occasion in January, one deputy remarked to Charles E. Rambo,,another deputy, on the way to the plant, "Things are gettingquiet . . . watch me." When they arrived at the plant, thefirst deputy started swinging his club back and forth.A riot ensued,which was among the worst which occurred during the strike.Theevidence also shows that deputies made a practice of throwing stones^from the millya.rd out among the pickets.On one occasion, thedeputies and the borough police conducted a raid on the headquarters;of Branch 10, in which several strikers were severely beaten.Oneof the leaders in this attack was one Neidig, burgess of West Reading,.who was also an official of the Narrow Fabrics Company.Repeated efforts were made by Sheriff Cook and others to procurea return of the State police after their removal on November 17.Ameeting of employees was held in the Recreation Hall, at whichWerner presided, for the purpose of organizing a campaign to secure-the return of the State police.Employees working at the mill weretold by their foremen to attend.Cook addressed the meeting and.urged the Association to induce civic bodies to put pressure on theGovernor of Pennsylvania.Werner also spoke, saying that forcesshould be organized to go out and assault the strikers and drive themaway.He made it clear, however, that those present should not give-the impression that he had told them to attack the strikers ; butmerely that "I said it could be done."Another attempt to secure the return of the State police was madeby means of a petition addressed to the Governor, which was circu-lated in the plant in December, and was signed by 4,771 persons dur-- BERKSHIREKNITTING MILLS275ing the 2 days that it was circulated.Employees were told to signby their foremen.One employee testified that he was told that eachdepartment was responsible for the employees working in that de-partment.Thus the procurement of signatures was carried out ina systematic fashion.No one at the hearing was able to state howthe petition originated. , One witness who was on the, committeewhich went to Harrisburg on December 22 to present the petitionto the Governor, testified that he was paid for time lost in so doing.He did not know how the committee of which he was a member wasselected.We have already mentioned the fact that at various conferenceswith Branch 10 prior to the strike, the respondent threatened to moveits plant.Hemmerich testified that the respondent always consideredthe possibility of having to move its plant elsewhere, and that it wasa regular practice on his part to tell anyone who might be interested,including citizens of Reading, groups of manufacturers, and repre-sentatives of Branch 10, that the respondent might have to move itsplant if conditions were not corrected.The fear created by thispersistent campaign was brought to a head by the respondent duringthe strike.Within a month of its commencement, the respondentstarted moving machinery out of its plant. It is conceded that thismachinery was obsolescent and had not been used for 11/2 or moreyears.Hemmerich testified that it was felt that October 1936 wasa good time to move it.None of the 100 to 200 machines dismantledat this time were ever put in use by the respondent elsewhere.Nevertheless, the respondent saw fit to issue a statement which readin part as follows :We are disposing of one hundred machines which are nowbeing dismantled.More will follow.We deeply regret thenecessity for such drastic action, but there appears to be noother course.At the same time, we can assure work for thoseof our employees who are with us.Hemmerich refused to state how the last sentence above quotedaffected those who were out on strike.26The respondent paid for all damages sustained during the strikeby employees who continued to work at the mill. It was generallyknown that the respondent would pay for such damages, althoughit never made any official announcement to that effect.The practicewas to report damages to Irvin P. Noll, the respondent's traffic man-ager, who saw to it that they were repaired at the respondent's ex-'6 The Associationalso utilizedthisincident in leaflets published at this time,drivinghome to theworkers the threatof losingtheirsource of employment altogether. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDpense.These expenses included (1) $4,532.35 for damages to auto-mobiles; (2) $501.79 for damages to personal property, such as-clothing; (3) $403 for personal injuries; and (4) $7,145.27 for dam-ages to houses and other real property. Insurance which the re-spondent took out immediately prior to the commencement of thestrike secured to it, reimbursement for most of the second and fourthof these items. In all, it was reimbursed to the extent of $7,300.15out of a total of $12,582.41.The respondent's conduct in fighting the strike called by Branch10 must be considered together with its attitude toward attempts tosettle the dispute amicably.The respondent admitted that it re-fused at all times during the strike to deal in any manner withrepresentatives of the Federation.Letters sent by that organizationduring the strike were ignored.Attempts made by representativesof the State and Federal Government to bring the two parties to-gether were consistently rejected.Among those who attempted toarrange conferences between the respondent and Branch 10 wereCharles Kutz, a mediator in the Pennsylvania Department of Labor,oneMoser, chief the Pennsylvania Division of Conciliation andArbitration, and one Williams and Anna Weinstock, of the UnitedStates Department of Labor.Hemmerich testified as follows con-cerning his conversation with the latter when she called at the plantinApril 1937 after a telephone conversation between EdwardMcGrady, United States Assistant Secretary of Labor, and HenryJanssen, vice president and treasurer of the respondent :Q. And she tried to persuade you or discuss with you andtried to explore the possibilities of a settlement, if you wouldsit down with the representatives of the union with a view ofsettling the strike?A. I think that was the subject she dealt with, yes.Q. And what was your answer to that?A. The same as before.Q. You refused to meet with the union?A. I showed her the plant, and showed her how nicely every-thing was performing, and how many people we had engagedthere.We had all we wanted. At that time, there was nosettlement necessary.Q. Did you show her the picket line in front of your plant?A. If she saw it. I did not show her the picket line.When Governor Earle of Pennsylvania requested the respondentto send representatives to a conference at his office, such representa-tiveswere sent.I hey refused, however, to meet with any repre-sentative of the Federation, and insisted that the only matter which BERKSHIRE KNITTING MILLS277they were interested in discussing with the Governor was the sendingof State police to the plant for the purpose of protection .27Only one step was taken by the respondent which might be con-strued as dealing with the matters in dispute.The Governor re-quested the Federation and the respondent to submit their viewsconcerning the issues involved in the strike.The Federation com-plied on October 5, by filing the 12-page brief which has alreadybeen referred to.28The respondent sent it reply to this brief onOctober 9 in which it denied or explained the various contentionsmade by the Federation.At no other time, however, did the re-spondent allude in any way to matters which had brought on andwere causing the continuance of the strike.It was conceded at the hearing that the respondent had refusedat all times to deal with the Federation during the strike and thatitmade this position clear to anyone who attempted mediation.Hemmerich gave three reasons for this attitude: first, that the Fed-eration had canceled the contract of 1934; second, that it had dis-seminated lies about the respondent; and, third, that it representedonly a small minority among the respondent's employees.He statedalso that the third of these reasons was the most important. It isclear that the first two do not bear close inspection.The 1934 contractwas canceled within a few months of its consummation, and therespondent negotiated with Branch 10 for 2 years following thatcancelation.As to the second reason, the record persuades us that it was not infact a serious consideration.In its brief the respondent notes, asevidence of the lying tactics of Branch 10, the incident in the pairingdepartment described in Section III C above, an incident involvingan employee who testified concerning her wages in a court pro-ceeding, and the allegations made in general by the Federation con-cerning the break-down of standards at the respondent's plant.Asto the first of these we have already pointed out that the only mis-statement made by the Federation was not considered of sufficientimportance to warrant refutation by the respondent; and that infact the respondent secured the repudiation in' order to spread mis-27At the end of one of the conferences with the Governor,the latter suggested thatthe respondent's officials go with Bashore, secretary of the Pennsylvania Department ofLabor, to the latter's offices to see whether any settlement was possible.Hemmerichtestified,on cross-examination by counsel for Branch1.0,as follows :Q.Did you go with Mr. Bashore after that conference?A. Yes, we left that office.Q.Did you go with Mr. Bashore to the Department of Labor?A. No.Q.You left that conference, and you told them that you were not concernedwith any efforts to mediate or conciliate this strike?A. I think that is correct.28 SectionIIIC,skpra. 278iDTCISIQNS of NATIONAL LABOR RELATIONS BOARDrepresentations Jon its own part.As to the second it appears that,in fact, the affidavit published by the respondent, purporting todeny statements attributed to the affiant in a Branch 10 leaflet, con-tained no denial at all.Finally it is difficult to believe that over-statements or even misrepresentations of the facts concerning thebreak-down of ,%tanclards which the respondent admits to have existedat least in part, could have caused it to refuse to deal with an organi-zation whose aim was to discuss those very matters.There is no doubt that at the time of the strike, Branch 10 repre-sented only a small minority of the respondent's employees.This,however, was no bar to negotiations had the respondent chosen toengage in them, particularly in the absence of any substantiatedclaim by another organizations to majority representation.The re-spondent had been willing to deal with both the Association and theFederation prior to the strike, when neither represented a majorityof the employees. It remains to be seen why the respondent did notchoose to engage in negotiations with the representatives of its strik-ing employees.As early as 1933, the respondent showed that it preferred to dealwith an organization limited to its own employees, without affiliationwith a national body.That preference was subsequently expressedby the respondent's support and domination of the Association, theopen and declared enemy of the Federation.Hemmerich stated onthe - stand, as noted above in Section III C, that this desire to dealonly with employees existed during the negotiations prior to thestrike.We have found above that by September 26, 1936, the con-duct of the respondent had forced the Federation to take extrememeasures to maintain its existence at the plant, and .that this conductdrove the Federation to the use of its last weapon, the strike. It isclear that the respondent, having brought on the strike by its unfairlabor practices, decided that it was now in a position to attempt toextirpate the Federation entirely from among its employees by isolat-ing its members and representatives and refusing to recognize theirexistence.The strike was extremely costly to the respondent.The accountof its expenses during the strike shows that it spent a net total of$62,335.57.In addition. it spent the sum of $7,348.37 for which it wasreimbursed under the insurance policies covering some of its expenses.Included in the net total are the sum of $20,199.11 for the salaries ofdeputy sheriffs, $934.99 for meals served to the deputies, $4,257.85which was paid to the borough of West Reading for extra police and.extra time spent by regular police, and $5,422.44 which was paid toTextileMachine Works for special police who acted in cooperation-with the borough police. BERKSHIREKNITTING MILLS279Had the respondent's purpose not been the denial of the rights ofits employees to self,organization by extirpating the Federation, butmerely the elimination of the extremely severe incidents of the strike,it could have had no objection to cooperation with the Federal andState officials who had the same purpose in mind. It never affordedthe latter the opportunity of ascertaining whether a settlement of thestrike was possible.Negotiations between the respondent and Branch10, once begun,might well have resulted in a reasonable settlementof the strike or even in a settlement entirely favorable to the respond-ent.Such a settlement,however, would have meant the continuedexistence of the Federation as a. factor among the respondent's em-ployees.It is clear that it was this continued existence which therespondent intended to prevent.Having, bycreating and maintain-ing the Association and by other acts interfering with the right ofthe employees to self-organization, reduced the number of employeessupporting Branch 10 from a majority at the time of the election in1933 29 to a minority at the time of the 1936 strike, and having drivenBranch 10 to its last defense, the respondent was determined at allcosts to eliminatethat organization entirely from among its em-ployees, thereby achieving the complete frustration of their self-organization.It was willing to reimburse the non-striking employeesfor damages done to their homes.But it was not willing to take theobvious steps which might have ended t:he situation from which thatdamage resulted. It was willing also to spend vast sums for the"protection" of its own property.But it was not willing to adoptother measures which would have cost it nothing, but which wouldhave meant the continued existence of Branch 10 at its plant.Suchconduct can only be explained by the respondent's uncompromisinghostility to the Federation,which was expressed continually from1933 on, and its persistent course of unfair labor practices designedto defeat the self-organization of its employees.The respondent in its brief points out that the complaint in thisproceeding does not allege that the respondent engaged in unfairlabor practices within the meaning of Section 8 (5) of the Act, whichprovides that an employer shall bargain collectively with the repre-sentatives of a majority of its employees in an appropriate unit. Itis true that no such unfair labor practice on the part of the respondentappears in the record,since Branch 10 did not and does not claimthat at thecommencementof the strike it represented a majority ofthe employees in an appropriate unit.Nevertheless, acts or omis-sions, which are not of themselves condemned by Section 8 (2), (3),(4), or (5)of the Act,may fall within'the terms of Section 8 (1)'when the intent which motivates them is an intent to interfere with29 See SectionIIIA, sabre.247384-40-vol. 17-19 280DECISIONSOF'NATIONAL LABOR RELATIONS BOARDthe right of employees to ' self-organization, when they are one ' of thesteps in a course of conduct intended to interfere with that right, andwhen they result in such interference.Furthermore, the sharpchange in the respondent's treatment of Branch 10, after September1936, must be contrasted with its attitude toward the Association atthat time.The respondent had been dealing with both organizations,although neither represented a majority of its employees.When thecrucial point in the relations between the respondent. and Branch 10arrived, the former cut off all negotiations with the latter, but con-tinued to deal with the Association.respondent's sudden refusal to meet with any but its own employees,in September 1936, and its rejection, after October 1, 1936, of all at-tempts to settle the strike which began on that date, following apersisting and continuing course of unfair labor practices, were mo-tivated by its fixed determination to drive Branch 10 from its plant.No other explanation fits the circumstances.The respondent's con-duct in, pursuing that fixed determination, constituting as it did partof a continuing course of unfair labor practices, designed. to crushthe self-organization of its employees, was interference with theirright to such self-organization, and was, as such, an unfair laborpractice within the meaning of the Act.We find that the respondent, by its efforts during the strike' todestroy the Berkshire Division of Branch 10, by the conduct of oneof its supervisors in keeping a meeting called by Branch 10 underopen surveillance, by its threats through Werner and the Associationwhich it dominated, that strikers would not be permitted to return towork, by its attempts through the Association to discredit the Feder-ation, by its threats to move its operations elsewhere, and by otheracts, has interfered with, restrained, and coerced its employees in theexercise of the. rights guaranteed in' Section 7 of the Act.We findfurther that the strike which was commenced on October 1, 1936, wasprolonged by the -unfair labor practices of the respondent describedabove.E. Discriminatory refusals to reinstateThe complaint alleges and the answer denies that the respondentrefused to reinstate 303 named employees, listed in Appendices A,B, and C, who ceased working as a result of the strike, because oftheir membership in Branch 10 and because of concerted activitiesfor the purposes of collective bargaining.The three . employeesnamed in Appendix C are also alleged in the. complaint to havebeen. discriminatorily discharged by the respondent.They are dis-cussed in Section III F, below. - The 18 employees named in Ap-pendix B applied for reinstatement.Their cases are discussed inthis section.The balance of the employees named in the complaint, BERKSHIRE KNITTING MILLS281as above described, are listed in Appendix A.The record does notshow whether any of these employees made application to the re-spondent for reinstatement.Beginning in January 1937, strikers started to return to the plantand to apply for reinstatement.About the middle of September1937, at a meeting of Branch 10, those who were still on strike weretold that strike benefits could not be continued very much longer,and that, if they desired to do so, they should apply for reinstate-ment to their old jobs. Strike benefits in fact ceased at the end ofNovember.As a result of these instructions, a large number ofstrikers applied for reinstatement in September, October, and No-vember.The respondent had been taking on men during the first,half of 1937. It ceased hiring for the most part by the end ofAugust 1937, just before the largest number of strikers attemptedto return to work.The record shows that even before the strike started, foremen ofthe respondent let it be known that those who went on strike wouldnot be returned to their jobs.During the strike the respondenttook pictures of the picket lines.Although some strikers were laterreinstated,Hemmerich refused at the hearing to furnish a list ofsuch persons.Sometime in January the respondent sent to many of its em-ployees who were not working a letter to the effect that in view oftheir prolonged absence from the mill their names were being re-moved from the pay roll. The respondent found it impossible todiscover which or how many employees received such letters. Itis conceded that the sending of letters of this type is not in accord-ance with the respondent's usual practice, since any employee whoisabsent from the mill without excuse is automatically droppedfrom the pay roll.We can only conclude that the purpose of send-ing this letter was to intimidate those who received it.One em-ployee who received such a letter wrote in reply that she was absentfrom the mill because she was on strike, and that she wished toreturn to her work when the strike was concluded. She receivedno reply.Employees who applied for reinstatement during 1937 saw ArthurKrummenoehl in the respondent's employment office.Krulnmenoehlstated at the hearing that the respondent had no record of the ap-plications for employment made during this period.The noteswhich were taken by a stenographer at the interviews held by Kruln-menoehl have been destroyed.30Sometime in January a special$0The respondent was also unable to produce a record of employees who ceased work onOctober 1,1936.It is almost incredible that the respondent had no record of its payrolls for this period,particularly in view of other data which it found itself able toproduce. 282DECISIONS OFNATIONALLABOR RELATIONS BOARDsystem for interviewing applicants was established.Those whoapplied for reinstatement were told that they would have to appearbefore a committee of employees who would decide which appli-cants were acceptable to it.The testimony of Krummenoehl andHemmerich as to how this committee was set up, how it operated,and what its purposes were, is extremely vague.They stated thatseveral employees within the plant complained about the reinstate-ment of certain strikers who had engaged in objectionable conducton the picket lines and they refused to work with such persons.Consequently, it was suggested that a committee be set up to inter-view all applicants and to pass on whether their return to workwould cause 'an unpleasant situation within the mill.. According, toHemmerich, he did not order the establishment of this committee,but he'_ sanctioned the arrangement once it was made.Krumme-noehl testified that in permitting the committee to occupy a roomnext to the employment office, and in following its recommendations,he acted upon instructions from Hemmerich.Neither testified asto how the committee was selected. So far as anything appearsin the record, six employees merely walked into a room next to theemployment office and constituted themselves a committee; and noone questioned their authority to do so.Whether Hemmerich or-dered the establishment of the committee or sanctioned the estab-lishment after it had occurred, it is clear that the committee actedfor the respondent and had an important voice in determining whichof the strikers were to be reinstated.No person who had served on the committee of six testified atthe hearing.Hemmerich testified that in formulating its recom-mendations, the committee would not have been justified in refusingto pass favorably on an applicant merely because he had been onthe picket line.He stated that the proper criterion was whetherthe applicant had interfered with employees on their way to andfrom -work.He attempted to give the impression that he had ex-ercised some sort of appellate control over the decisions of the com-mittee, although he also stated that applicants not passed by it werenot employed. It appears that such of the striking employees asapplied for reinstatement while the committee functioned werereferred to it.The questions asked by members of the committee, as describedby witnesses for the Board as well as a witness for the respondent,throw some light on the attitude taken by that body. In additionto asking Bruce Snyder, who appeared and testified for the respond-ent,whether he had taken part in the damaging of houses, theyasked him whether he had been on the picket line, whether he hadjoined Branch 10, and whether lie had gone to meetings of that BERKSHIRE ![KNITTING -MILLS283.organization.Snyder told them he had been ' on the picket linebut not often.He had joined Branch 10 but had not gone to meet-ings.Snyder was accepted by the committee.Witnesses for theBoard testified they were asked who they thought was going towin the strike, which side they favored, and whether they had everbeen to Branch 10 headquarters.Three employees, Valentine Parenti, Frank Vecchio, and JamesThomas Ciervo, testified that they were refused reinstatement afterbeing,interviewed by the committee of six.We consider now thecases of the first two of these, both of whom were alleged in thecomplaint to have been discriminatorily refused reinstatement.3'Frank Vecchiobegan working for the respondent in November1934.He went out on strike on October 1, 1936.On June 16, 1937,he applied for reinstatement, and saw Witman, superintendent of thelegging department.When Witman asked him whether he had beenon the picket line, Vecchio said he had not been, although this wasnot the case.He also said he was not a member of Branch 10, al-though he had joined Branch 10 in October 1936.Witman toldhim, however, that the respondent had no room for him.Vecchiosaw Witman again a week later, and as a result of this visit Vecchioappeared before the employees' committee a few days later. In re-sponse to questions put by a member of the committee, Vecchio statedthat he was not a member of. Branch 10 and that he had not beenon the picket line.After being dismissed by the committee, Vecchiowaited for about half an hour, after which time he was informed byKrummenoehl that there was no work for him because the season"was''slack.Vecchio never applied again, and he was never recalledby the respondent.At the time of the strike he was earning about$20 a week.He has had various jobs since October 1, 1936, none ofwhich, however, was equivalent to his former employment with therespondent.Valentine Parentbegan working for the respondent on Septem-ber 18, 1934.On October 1, 1936, he attempted to enter the plantbut could not do so.Thereafter he remained away from work.Hejoined Branch 10 about a month later, and went on the picket line.During the first week in June 1937, he applied for reinstatement.He saw Seidel, foreman in the legging department, and Witman.He signed an application for reemployment and left.Thereafter,at intervals of 2 weeks, he saw Witman four or five times. Eachtime he was told there was no work for him. The fifth time heapplied,Witman sent him before the committee of employees.LikeVecchio, he told the committee that he was not a member of Branch10, and that he had not been on the picket line..He waited 1531Ciervo is not among those named in the complaint. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDminutes after being dismissed by the committee and was then in-formed that his story was unsatisfactory.He walked out and didnot return again.NeitherParenti nor Vecchio was arrested during the strike.There is nothing to show that either was guilty of any improperconduct on the picket line or elsewhere.The respondent contends in its brief that Vecchio and Parentiwere rejected by the committee because they lied to it in denyingthat they were on the picket line.Vecchio and Parenti admittedat the hearing that they had so lied, believing that if they told thecommittee that they had been active pickets they would have beenrejected.There can be little doubt that, as the respondent contends,the committee believed these men to have been actively engaged inpicketing.We believe that the rejection was based on this factrather than on any dislike of falsehood.We find that the respondent has discriminated in regard to thehire and tenure of employment of Frank Vecchio and ValentineParenti, thereby discouraging membership in Branch 10, and hasthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.32The committee of six ceased to be active when the respondentstopped hiring employees after the summer of 1937.Certain other employees testified that they had applied to therespondent for reinstatement.All of them went on strike on orafter October 1, 1936, and none was reinstated by the respondent.Their names, together with the time at which they applied for rein-statement, are as follows :Arnold Augustine------------------------Leonard Bittle-------------------------_Robert Cramp---------------------------MelvinHaas ----------------------------CatherineHahn-------------------------WilliamHartman----------------------_Richard Himmelberger-------------------David Horn-----------------------------Ralph L. Houck33-------_--------------Frank Kogut---------------------------Lorna Ludwig--------------------------.Earl Francis Musket--------------------NicholasRapino-------------------------Earl A. Spayd---------------------------Bernard Symanowicz-------------------_Edward Thiele-------------------------_Middle of September 1937.Middle of August 1937.Middle of July 1937.On or about October 1, 1937.Latter part of September 1937.September 1937.September 1937.On or about September 21, 1937.August or September 1937.September 1937.Middle of July 1937First half of September 1937.September 1937.Middle of October 1.937.On or about June 1, 1937.'NationalLabor Relations Board v.American.MannfaeturinCompany,309 U.S.629.83 The record does not show the date on which Houck applied for reinstatement. BERKSHIRE KNITTING MILLS285We must consider at this point the reasons why the respondent re-fused to reinstate the above-named employees.Robert Cramp, David Horn, and Lorna Ludwig were convictedof violating a borough ordinance as a result of their participation inthe lie-down picketing described above.They were each fined $10.The last named paid her fine at once; the other two were committedto jail for 30 days in default of payment of the fine, but were re-leased 9 to 17 days later, on paying the fines.Richard Himmelberger and Leonard Bittle were likewise foundguilty of an ordinance violation for participation in the lie-downpicketing and received similar sentences. In addition, Himmelber-ger was fined and paid $10 for another violation of a boroughordinance.This was because he "did at various times during themorning, chill `GasMan' directed at the Police as the patrol carpassed, thereby interfering with the Police Officers and thereby wil-fully causing a boisterous noise."Leonard Bittle was also arrestedaildpleaded- guilty to assault and resisting an officer, for which hewas fined $25 and placed on probation for 1 year.Ther record does not show that it was because of these convictionsthat the respondent refused reinstatement to the five employees inquestion.There is no evidence that the respondent had knowledgeof the convictions.In fact, Ludwig was told when she applied thatshe could not be reinstated because there was no vacancy for her,and Himmelberger was informed that nothing could be done for himbecause he had broken his apprenticeship.We are persuaded thatthe denial of reinstatement to Bittle, Cramp, Himmelberger, Horn,and Ludwig was not motivated by their violations of the boroughordinances.34.The respondent had ceased hiring new employee's before many ofthe striking employees named above applied for reinstatement.Atthe time all these applications were made, however, the respondenthad hired `many new inexperienced workers who had not been inthe respondent's employ at the commencement of the strike, to takethe places of the employees who had gone out on strike.We aresatisfied that the above-named striking employees would have beenreinstated at the time they applied for reinstatement, had the re-spondent, after application was made, dismissed so many of thepersons hired since and not in its employment at the commencementof the strike as it then had in its employment.This the respondentrefused to do.There is nothing iii the record to show that therespondent's refusal of such reinstatement was based upon grounds84 The effect of the convictions above described upon our order for reinstatement isdiscussedbelowin SectionV, "The remedy." 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the desire not to displace persons hired since grid-not inits employment at the commencement of the strike.Under Section 2 (3) of the Act, the 16 persons listed above, havingceased work in connection with a current labor dispute and as aconsequence of the respondent's unfair labor practice, remained em-ployees for the purposes of the Act.We have held that where, ashere, a strike has been caused by the respondent's unfair labor prac-tices, the striking employees are entitled to their former positionsupon making application therefor.35The failure of the respondentto reinstate the 16 employees listed above to the positions to whichthey were entitled by displacing, if necessary, persons hired after thecommencement of the strike and not in its employ at the commence-ment of the strike, in effect and in result discriminated,' and con-stituted a discrimination concerning hire and tenure of employmentagainst such employees.Such discrimination discourages unionmenibership.36We find that the respondent has discriminated in regard to thehire and tenure of employment of the 16 employees listed above,thereby discouraging membership in Branch 10, and has thereby in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.These 16 employees,together with VTecchio and Parenti, whose cases are discussed above,are named in Appendix B.Hahn and Symanowicz, on the above list, were told, at the timethey applied for reinstatement, to return after a time and applyagain.Halm failed to do so and the record does not show,,, whetherSymanowicz did so.We have held above that the respondent dis-criminated against them in regard to hire and tenure of employmentat the time they applied for reinstatement.The fact that the re-spondent told them to apply again at a later date does not make its35Matterof Jeffery-DeWitt Insulator CompanyandLocal No. 45.5, United Brick andClayWorkersof America,1N. L. R. B. 618, order enforced inJeffrey-DeWitt InsulatorCompany v. National Labor Relations Board,91 F. (2d) 134 (C. C. A. 4th), cert. den.302 U. S. 731 ;NationalLaborRelations Board v. Remington Rand, Inc.,94 F. (2d) S62(C. C. A. 2d), cert. den. 304 U. S. 576;Matter of American Manufacturing Company, et at.andTextileWorkers' Organizing Committee, C. 1. 0., 5 N.L. R. B. 443, order enforced inNational Labor Relations Board v. American. Manufacturing Company,106 F. (2d) 61(C.C.A. 2d).36Matter of ,American Manufacturing Company, et at.andTextileWorkers' OrganizingCommittee, C. 1.0., 5 N. L. R. B.443, order enforced inNational Labor Relations BoardV.American illan.ufactnring Company,106 F. (2d) 61 (C. C. A. 2d), -language ..:quotedinfra,footnote 46 ;Matter of Black Diamond Steamship CorporationandMarine Engineers'Beneficial Association,Local No. 33, 3 N. L. R.B. 84, order enforced inBlack DiamondSteamship Corp. v. National Labor Relations Board,94 F. (2d) 875 (C. C. A. 2d), cert.den. 304 U.S. 579;Matter of Mol{aig-Hatch,Inc.andAmalgamated Association of Iron.Steel, and Tin Workers of North America, Local No. 1189,10 N. L. R. B. 33:Matter ofWestern FeltWorks,a corporationandTextileWorkers Organizing Committee, WesternFelt Local,10 N. L. R. B. 407;Matter of Denver Automobile Dealers Association, et at.andCapitol Automotive Lodge No.606,International AssociationofMachinists. 10 N. L.R. B. 1173. BERKSHIREKNITTING MILLS287refusal to reinstate them at the time of application any less a dis-crimination, nor is it a reason for our not ordering their reinstate-ment now.Once the respondent discriminatorily denied them rein-statement it thereafter rested with the respondent to offer them rein-statement if it wished to mitigate the consequences of its unfair laborpractices', -The employees named, in Appendix C are discussed below in Sec-tion III F.The record does not show that the persons named in thecomplaint, other than the employees named in Appendices B and C,made application for reinstatement, or that the respondent refusedsuch reinstatement.We will therefore dismiss the complaint with-out prejudice in so far as it alleges discrimination against the personsnamed in Appendix A, in regard to hire and tenure of, employment.F. The discriminatory dischargesThe complaint alleges that the respondent discharged and refusedto reinstate three of its employees, Eugene Moyer, Frank Enck, andErnest Epting, because of their membership in and affiliation withBranch 10 and because they engaged in concerted activities for thepurposes of collective bargaining, thereby discouraging membershipin Branch 10.Eugene Moyerwas employed by the respondent for a few monthsin 1931.He was reemployed in August 1933 and worked steadily atthe plant until September 28, 1936, at which time he was employedas a legger.Moyer attended the union meeting on Saturday, September 26,1936, at which the strike vote was taken.He was not at that time amember of Branch 10 and did not become one until many monthsthereafter.At the meeting, during a discussion of the wages beingpaid at the respondent's plant, Moyer rose and described his ownearnings.When he had concluded he was asked to give his name,which he did.On the following Monday, September 28, he arrivedat the plant 10 minutes before he was to start working.He wasgreeted by his foreman, Louis Keener, and told that he was not tocontinue working because he had talked too much about conditions,itthe mill.Keener referred him to Witman, superintendent of theleggers, who confirmed what the foreman had said.He suggestedthat Moyer find a job somewhere where he liked the working condi-tions better.Moyer went to the office and received his pay, which waswaiting for him.Since his discharge he has made three unsuccessfulattempts to be reinstated.The respondent clainms, first, that even if Moyer was discharged formaking the speech, described above, this would not be a dischargefor "concerted activity."Although Moyer was not a member of 288DECISIONS OF NATIONAL LABOR . RELATIONS BOARDBranch 10 at the time of his discharge, it is clear that his attendance.at the meeting and his participation therein at the very least gavethe appearance of sympathy toward and support to Branch 10, and-that the respondent associated his participation in the meeting withmembership in or activity on behalf of Branch 10.Furthermore, itis clear that his discharge had the effect of discouraging membershipin Branch 10.The second defense offered by the respondent is.thatMoyer was discharged because he was a dissatisfied and inefficientworker.Regardless of what the record may show as to reasons, whythe respondent might conceivably have discharged Moyer, his testi-mony as to the reason for his discharge given him by two supervisorsis entirely uncontroverted.We believe that it shows the true motivefor the discharge.We find that the respondent discharged Eugene Moyer on Septem-ber 28, 1936, and thereafter refused to reinstate him because he at-tended and participated in a meeting of Branch 10.We furtherfind that-the respondent, by discharging and. refusing to reinstateMoyer, has discouraged membership in.Branch 10 by discriminationin regard to the hire and tenure of his employment, and has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act..At the time of his discharge, Moyer was earning $21.50 for a 40-hour week.At the time of the hearing he was employed at anotherplant at a salary of $25 for a 40-hour week.He desires to be rein-stated in his position with the respondent.Frank EnckandErnest Eptingwere both employed as bobbinboys in the winding department in 1936. Both continued to' workafter the strike began on October 1, 1936. It does not appear whetheror.not Epting was a member of Branch 10. Erick joined Branch 10in 1933.Sometime prior to Christmas in 1936, Enck and Eptingparticipated in taking up a collection during working hours to buya Christmas present for a foreman, Jacob Gaul.No objection wasraised to this activity on their part.Having completed the collec-tion, they remembered one of their fellow bobbin boys, Albert Ruth,who was out on strike, and decided to take up a collection for himalso.In the course of obtaining contributions for Ruth they solicitedat least one supervisory employee, but did not solicit their own fore-man, Schware.A few days after the collection. was completed, onDecember 31, 1936, Schware discharged both Enck and Epting., ,.. Hetold them that he was doing so because they had collected money fora striker, which they had no right to do, since such activity appearedto give support to the strike.There is testimony in the record tending to show that both Enckand Epting failed to attend as strictly to their duties as they mighthave.The respondent contends that their conduct in violating plant BERKSHIRE KNITTING MILLS289rules by collecting money during working hours was merely the laststraw which broke their foreman's patience.However, counsel forthe respondent admitted at the hearing that they were dischargedfor violating the rules of the company "by collecting monies in theplant during working hours for the benefit of a striker."As in thecase of Moyer, the testimony as to the reasons given to those twoemployees for their discharge is uncontroverted.Regardless of whatreasons the respondent may assign at the present time, we mustconclude that Enck and Epting were discharged because they col-lected money for a striker.In view of the fact that collections ingeneral, although they constituted violations of the respondent'srules, were not considered grounds even for a reprimand,it is clearthat it was the fact that the collection was for a striker,and thatsuch conduct was associated with aid to Branch 10,the strikingunion, which motivated the discharges.The respondent,by thesedischarges,made clear to Enck and Epting and to its other employeesthat any conductwhich mightbe construed as assistance to those' oftheir fellow employees who were engaged in concerted activities forthe purposes of collective bargaining would result in the loss oftheir positions.The discharges would not have taken place if theactivity of the two employees which led to the discharges had nottended to give aid to Branch 10. The clear effect of the discharges,therefore, was to discourage any acts which tended to give such aid.We find that the respondent discharged Frank Enek and ErnestEpting on or about December 31,1936, because they gave supportto other employees engaged in concerted action for the purpose ofcollective,bargaining.We further find that the respondent,by dis-charging Enck and Epting,has discouraged membership in Branch10 by discrimination in regard to the hire and tenure of their em-ployment, and has thereby interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Epting, up to the time of the hearing,had not secured any employ-ment since his discharge.Enck had been operating a service stationbut had not as yet earned any money.He desires reinstatement tohis former position.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in. connection with the operations of the respondent de-scribed in Section I A above, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom, and in aidof such order-,-and-,as, a means of removing. and avoiding the con-sequences of such practices, we will order the respondent. to take c'er 'tain affirmative action, more particularly described below, designedto effectuate the purposes and policies of the Act.We have found that prior to the effective date of the Act the re-spondent dominated and interfered with the formation of the Asso-ciation.We have also found that the respondent, after the effectivedate of the Act, dominated and interfered with the administration ofthe Association and contributed support to it.By such domination,interference, and support the respondent has prevented the free exer-cise of its employees' rights to self-organization and collective bar-gaining.The mere withdrawal of this domination, interference, andthe circumstances surrounding the origin and administration of theAssociation.In order to effectuate the policies of the Act and freethe employees of the respondent from such domination, interference,and support and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of the rights guaranteedthem by the Act, we shall order the respondent to withdraw all recog-nition from the Association, and to disestablish it as a representativeof the employees for the purposes of collective bargaining,37 and tocease and desist from giving effect to any contract or agreemententered into by the respondent and the Association or representativesthereof concerning wages, rates of pay, hours of employment., or otherconditions of employment.38The respondent introduced evidence that about 157 persons 'hadbeen, convicted-?or had pleaded' guilty to the commission.-,of variousoffenses in the Boroughs of Wyomissing and West Reading duringthe strike.We have already considered this evidence to the extentthat it is relevant to the question of whether the respondent dis-criminated against certain employees by refusing to reinstate them.'National Labor Relations Board v. Pennsylvania Greyhound Lines, Inc., at at.,303U. S. 261;National Labor Relations Board v. Pacific Greyhound Lines,Inc., et at.,303 U. S.272;National Labor Relations Board v. Fansteel Metallurgical Corporation,306 U.S. 240;National Labor Relations Board v. Stackpole CarbonCo.,105 F. (2d) 167 C. C. A.3d) ;National Labor Relations Boardv.GriswoldManufacturingCo., 106 F.(2d) 713(C. C. A. 3d).SeeConsolidated Edison Company,Inc., of New York,et at. v. NationalLaborRelations Board,et al.,30:5U. S. 197, where thecourt said:"The continuedexistence of a company union established by unfair labor practices or of a union dominatedby the employer is a consequence of violation of the Act and renders ineffective anyorder restraining the unfair practices."asNational Labor Relations Board v. Stacl?pole Carbon Co., supra,footnote 37.SeealsoNationalLabor RelationsBoard v. Pacific Creghonnd Lilies, Inc.,91 F. (2d) 458(C.C.A. 9tb). BERKSHIRE KNITTING MILLS291We consider now the effect of this evidence on the order which shouldbe made to remedy the effect of the respondent's unfair labor practices.The records of the Boroughs of Wyomissing and West Readingshow 168 convictions for various offenses during the strike.Twenty-one of these convictions, however, all of them for lie-down picketing,were in effect reversed byhabeas corpusproceedings.Of the 147reinainiTig convictions, all but 22 were for lie-down picketing.The124 persons who were found or pleaded guilty of such conduct werefined $10 and costs and sent to jail for 30 days in default of payment.Some paid at once.Others served as much as 17 days before paying.As to many, the records do not show whether they paid the fine orwent to jail.All but one of the lie-down pickets were sentencedunder borough ordinances, and the other was sentenced under a Penn-sylvania statute.Seven of the 22 remaining convictions were formifior offenses in the nature of disorderly conduct, such as shoutingat the police and loitering on the sidewalk.They resulted in sen-tences similar to those given to the lie-down pickets, although oneperson` was'fined- $25 and costs.Of the remaining 15 convictions, in=volving 14 persons, the records show that one was charged with mali-cious mischief to highways, for which he was fined $25 and costs, andthe others were charged with one or more of the offenses of assaultand battery, inciting to riot, rout and riot, unlawful assembly, andresisting arrest.The record does not show in all cases upon whatcharges they were held or pleaded guilty.39With a few exceptions, the record does not show which of the per-sons, against whom the convictions discussed above were recorded,are among the striking employees affected by our order.However,we consider that the record sufficiently raises the question whetherany of those convictions will disqualify the persons convicted forreinstatement if they are among the employees to be reinstated.We cannot concur in the contention that the evidence discussedabove warrants us to deny reinstatement to any of the persons in-volved who would otherwise be entitled to reinstatement under-ourorder.The Board's power of reinstatement is discretionary in nature,to be exercised in the light of all the circumstances of the case in themanner best calculated to effectuate the purposes of the Act.The offenses described above grow out of a strike caused and pro-longed by unfair labor practices of the respondent. In fact, all but.22 were for lie-down picketing. ; The exact nature of the other offensesdoes not appear.We are unable to find that any one of the individuals3' The sentences of these persons were as follows:One person was fined costs;'osts ; threewere fined$25 and costs;two were fined costs and placed on probation for 1 year: onewas fined $25 and costs and placed on probation for 1 year; three were fined $50 andcosts and placed similarly on probation;one was fined an unspecified amount and sentencedto 60 days in jail ; two were fined $25 and costs and sentenced to 30 days to 1 year injail. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst whom convictions have been recorded is not a suitable em-ployee or that his or her reinstatement would tend to encourage vio-lence in labor disputes.40The reasons for ordering the reinstatementof employees who strike wholly or partly because of an employer's un-fair labor practices 41 are controlling here and outweigh any detri-mental effects which might arise from the reinstatement of theoffenders here involved.We conclude that the respondent's unfair labor practices should notbe imperfectly remedied and that the important national policies ofthe Act, which would be fulfilled in this case by the reinstatement ofstrikers, should not be imperfectly effectuated, because some of therespondent's striking employees have violated other laws, where suchviolations have already been punished by the appropriate law-enforce-ment agencies and are not of such a character as to disqualify any ofthe strikers from reemployment.'Under all the circumstances, without condoning the illegal acts ofthese persons, and in order to effectuate the purposes of the Act, wehold that none of the offenses proved to have occurred during thestrike,which are described above, constitutes a bar to the reinstate-ment of the persons who committed them and who are otherwiseentitled to reinstatement under our order.We shall order therespondent to offer reinstatement to the 18 employees named inAppendix B, who were discriminatorily denied reinstatement by therespondent, and to the three employees named in Appendix C whowere discriminatorily discharged.42Since the strike was caused andprolonged by the respondent's unfair labor practices, we shall also,in accordance with our usual practice, order the respondent, upon ap-plication, to offer reinstatement to their former or substantially equiv-alent positions to those employees who went out on strike and have notsince been fully reinstated.This provision in our order will apply toall strikers, whether or not their names appear in the complaint or inthe Appendices to this Decision and Order.The reinstatement which we order shall be effected in the follow-ing manner : All employees hired after October 1, 1936, the date ofthe commencement of the strike, and who were not in the respond-ent's employ on that date, shall, if necessary to provide employmentfor those who are to be reinstated, be dismissed. If, even after thisisdone, there is not, by reason of a reduction in force, sufficient40Matter of Republic Steel CorporationandSteelWorkers Organizing Committee,9 N. L. R.B. 219, 392.41Matter of Remington Rand, Inc.,andRemington Rand Joint Protective Board of theDistrict Council Office EquipmentWorkers,2N. L. R. B. 626;order enforced,NationalLabor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862(C. C. A.2d), cert. den.304 U.S. 576, 585.42The employees named in Appendices B and C would also be entitled to reinstatementas strikers, within that provision of our Order which is dealt with in the third sentenceof the above paragraph. BERKSHIRE KNITTING MILLS293employment immediately available for the remaining employees,including those who are to be reinstated, all available positions shallbe distributed among suchremainingemployees in accordance withthe respondent's usual method of reducing its force, without dis-criminationagainst any employee because of his -union affiliation oractivities, following a system of seniority to such extent as has here-tofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, for whom noemployment is immediately available, shall-be placed upon a prefer-ential list prepared in, accordance with the principles set forth inthe previous sentence, and shall, thereafter, in accordance with suchlist, ,be, offered employment in their former or in substantially equiva-lent' positions,as suchemployment becomes available and beforeother persons are hired for such work; but if, before employment intheir former or substantially equivalent positions becomes available,employment for which they are qualified becomes available,. theyshall be offered such employment before other persons are hired forsuch work, provided, however, that those who accept such employ-ment shall, in accordance with the preferential list, be offered em-ployment in their former or substantially equivalent employmentas it thereafter becomes available.We shall order the respondent to make the employees named inAppendix C whole for any loss of pay they have suffered by reasonof their respective discharges by payment to each of them a sum ofmoney. equal to-the amount which he normally would have earnedas' wages from the date of his discharge to the date, of the offer ofreinstatement or placement on a preferential list as described in theabove paragraph, less his net earnings 43 during said period.Weshall likewise order the respondent to make the employees listed inAppendix B whole for any loss of pay they have suffered by reasonof the respondent's discrimination against them by payment to eachof them ofa sumof money equal to the amount which he would haveearnedas wages from the date upon which he was refused reinstate-ment to the date of the offer of reinstatement, or placement on apreferential list as described, in the above paragraph, less his netearnings 44 during said period: had the respondent, (1) on the dates3 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge or the respondent's refusal to reinstate him and the consequent necessity of hisseeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America,Lumber and Sawmill-Yorkers Union,Local 2590,8 N.L.B. B. 440.Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects are not considered as earnings,but, asprovided below in the Order,shall be deducted from the sum due the employee,and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal,State,county, municipal,or other government or governments which supplied the funds for saidwork-relief projects.44See footnote 43,supra. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees listed in Appendix B were denied reinstatement, dis-charged so many as might have been necessary of the persons hired.after the commencement of the strike on October 1,-1936, and noton its pay roll of that date, and thereafter refrained from employingso many as might have been necessary of persons thereafter -employedand not on said pay roll, who were or are employed in the same orsubstantially equivalent positions as those formerly held...by.- theemployees listed in Appendix B, and (2) had it filled positionsoccupied by such persons with the employees listed in Appendix B.45We shall likewise, for the reasons stated inMatter of Western FeltWorks46order the respondent to make whole. those of the otheremployees ordered to be offered reinstatement, who applied for andwere refused reinstatement by the respondent after October .1, 1936,for any loss of pay they have suffered by reason of the respondent'srefusal to reinstate them, of a sum of money equal to the amountwhich lie would have earned as wages from the date upon whichhe was refused reinstatement to the date of the offer of reinstate-ment, or placement on a preferential list as described in the aboveparagraph, less his net earnings 47 during said period : had the re-spondent (1) on the dates the. said employees were denied reinstate-ment, discharged so many as might have been necessary of the per-sons hired after the commencement of the strike on October 1, 1936,and not on its pay roll of that date, and thereafter refrained fromemploying so many as might have been necessary of persons.., there-after employed and not on said pay roll, who were or are-employedin the same or substantially equivalent positions as those formerlyheld by the said employees, and (2) had it filled positions occupiedby such persons with the said employees.We shall likewise orderthe respondent to make whole the other employees ordered to beoffered reinstatement, and who have not applied for reinstatement,ssFor the reasons set forth inMatter of Western Felt Works,supra,footnote, 36, wewould order the same remedy in this case, irrespective of our specific finding of a violationof Section 8 (3) of the Act. See alsofootnote 46.See footnote 36, supra.InMatter of American Manufacturing Company et al.andTextileWorkers' Organizing Committee,C. 1.0., 5 N. L. R. B. 443;order enforced asmodified inNational Labor Relations Board v.American Manufacturing Company,106 F.(2d) 61 (C. C. A. 2d), we said (p. 467) :When employees voluntarily go on strike,even if in protest against unfair laborpractices,ithas been our policy not to award them back pay during the strike.However, when the strikers abandon the strike and apply for reinstatement despitethe unfair labor practices,and the employer either refuses to reinstate them or im-poses on their reinstatement new conditions that constitute unfair labor practices.we are of the opinion that the considerations impelling our refusal to award backpay are no longer controlling.In enforcing the order of the Board in that case the -Court of Appeals for the SecondCircuit said :But whether or not the discharge was discriminatory,it cannot be justified forthe reason that the men went on strike because of the unfair labor practices ofthe Company. . . . They, therefore,remained employees and the Board had dis-cretion to order them reinstated with back pay.47 See footnote 43,supra. BERKSHIREKNITTING MILLS295for any loss of pay which they will have suffered by reason of therespondent's refusal to reinstate them, upon application, followingthe issuance of the order, by payment to each of them, respectively,of a sum of money equal to the amount which he would normallyhave'earned as wages during the period from 5 days after the dateof such application for reinstatement to the date of the offer ofabove paragraph, less his net earnings 48 during said period.49Some of the employees to whom we have ordered the respondent togive back pay may have received monetary assistance from Branch10 or 'the Federation in the form of relief or benefit payments.Anyti,mounts so received are not earnings and are not to be consideredin the computation of their net earnings.50Upon the basis of the foregoing findings of fact and upon theentire record in this proceeding, the Board makes the following :CONCLUSION'S OF LAW.1.American Federation of Hosiery Workers, Branch #10, andBerkshire Employees Association, Inc. of the Berkshire KnittingMills are labor organizations within the meaning of Section 2 (5)of the Act..2.By dominating and interfering with the administration of theAssociation and by contributing support to said organization, therespondent. has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of the employees named in Appendices B and C, thereby dis-couraging membership in or affiliation with Branch 10, the respond-ent has engaged in and is engaging in Unfair labor practices, withinthe meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe-exercise of the, rights, guaranteed by. Section 7 of. the;.Act,.therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The afore-melitioned unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2 (6)and (7) of the Act.48 see footnote 43,supra.49Matter of Oregon Worsted CompanyandUnited Textile Workers of America,Local 2435,3 N. LrR: B. 36,order,eenforced,inNationalLabor-Relations Board v.+,Oregon lTliorstedCompany,96 F. (2d) 193 (C. C. A. 9th) ;Matter of Biles-ColemanLumber CompanyandPuget Sound District Council of Lumber andSawmill Workers, 4N. L. R.B. 679, orderenforced inNational LaborRelations Board v.Biles-ColemanLumberCompany,98 F. (2d)18 (C. C. A. 9th).Matter of Missouri-ArkansasCoach.Lines.Inc.andThe Brotherhood of RailroadTrainmen,7 N.L.R.B. 186;Matter of West KentuckyCoal CompanyandUnited MineWorkers of America,10 N. L. R. B. 88.247384-40-vol. 17-20 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Berkshire Knitting Mills, and its officers, agents, succes-sors, and assigns shall:1.Cease and desist from:(a) In any manner dominating or interfering with the adminis-tration of Berkshire Employees Association, Inc. of the BerkshireKnittingMills, or any other labor organization of its employees,and from contributing support to the Berkshire Employees. Associa-tion, Inc. of the Berkshire Knitting Mills, or to any other labororganization of its employees;(b) In any manner giving effect to any contract or agreementwhich it may have entered into with the Association or representa-tives thereof in respect to rates of pay, wages, hours of employment,or other conditions of work;(c)Discouraging membership in American Federation of HosieryWorkers, Branch #10, or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employeesor in any other manner discriminating in regard to their hire ortenure of employment or in the terms and conditions of theiremployment ;(d) In any other manner interfering with, restraining, or coercingits'employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivity for the purposes of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Berkshire Employees Associa-tion, Inc. of the Berkshire Knitting Mills as representative of any ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of work, and completely disestablishthe said Association as such representative;(b)Offer to the employees listed in Appendices B and C, and,upon application, offer to those employees who went out on strikeon October 1, 1936, and thereafter, immediate and full reinstatementto their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, in the mannerset forth in the section entitled "The remedy" above, placing thoseemployees for whom employment is not immediately available upon BERKSHIREKNITTING MILLS297a preferential list in the manner set forth in said section, and there-after,in said manner,offer them employment as it becomes available;(c)Make whole the employees listed in Appendix C for any lossof pay they have suffered by reason of the respondent'sdiscrimina-tory acts,by payment to them, respectively,of a sum of moneyequal to that which each would normally have earned as wages dur-ing the period from the date of his discharge to the date of therespondent's offer of reinstatement,or placement upon a preferentiallist, required by paragraph(b) above, less his net earnings duringsaid period; deducting,however, from the amount otherwise due toeach of the said employees,monies received by said employee duringsaid period for work performed upon Federal,State, county,'Iriunic-ipal,or other work-relief projects,and pay over the amount so de-ducted to the appropriate fiscal agency of the Federal,State, county,municipal,or other government or governments which supplied thefunds forsaid work-relief projects,but not deducting any amountswhich each of the said employees may have received in the natureof relief or benefit payments during said period from AmericanFederation of Hosiery Workers, or from Branch 10 thereof;(d)Make whole the employees listed in Appendix B for any lossof pay that they have suffered by respondent's discriminatory acts,by payment to each of them of a sum of money, computed in themanner described in the section entitled "The remedy" above, equalto that which he would have earned as wages during the period fromthe date of the respondent's refusal to reinstate him to the,date ofthe respondent's offer of reinstatement,or placement upon a prefer-ential list, required by paragraph(b) above, less his net earningsduring saidperiod; deducting,however, from the amount otherwisedue to each of the said employees,monies received by said employeesduring said period for work performed upon Federal, State,county,municipal,or other work-relief projects,and pay over the amount sodeducted to the appropriate fiscal agency of the Federal, State,county, municipal,or other government or governments,which sup-plied the funds for said work-relief projects, but not deducting anyamounts which each of the said employees may have received duringsaid period from American Federation of Hosiery Workers, or fromBranch 10 thereof ;(e)Make whole the other employees ordered to be offered reinstate-ment, who applied for and were refused reinstatement by the respond-ent after October 1, 1936, for any loss of pay they have suffered byreason of the respondent's refusal to reinstatethem bypayment tothem, respectively,of a stun of money, computed in the mannerdescribed in the section entitled, "The remedy" above,equal to.thatwhich he would have earned as'wages during the period from thedate of the respondent's refusal to reinstate him to the date of the 298DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent's offer of reinstatement, or placement upon a preferen-tial list, required by paragraph (b) above, less his net earningsduring said period; deducting, however, from the amount other-wise due to each of the said employees, monies received by saidemployees during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe-amount so deducted-to the appropriaterfiscal_agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for such work-relief projects, but not deductingany amounts which each of the said employees may have receivedduring said period from American Federation of Hosiery Workers, orfrom Branch 10 thereof ;(f)Make whole the other employees ordered to be offered rein-statement, and who have not applied for reinstatement, for any lossof pay they will have suffered by reason of the respondent's refusal toreinstate them, upon application, following the issuance of this Order,by payment to them, respectively, of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom five (5) days after the date of such application for reinstatementto the date of the offer of employment or placement upon a preferen-tial list, required by paragraph (b) above, less his net earnings duringsaid period; deducting, however, from the amount otherwise due toeach of the said employees, monies received by said employee duringsaid period for work performed upon Federal, State, county, munic-ipal, or other work-relief projects, and pay over the amount so de-ducted to the appropriate fiscal agency of the Federal, State, county,municipal, or other government or governments which supplied thefunds for said work-relief projects, but not deducting any amountswhich each of the said employees may have received during said periodfrom American Federation of Hosiery Workers, or from Branch 10thereof;(g) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of sixty (60) consecutivedays from the date of such posting, stating that the respondent willcease and desist in the manner set forth in 1 (a), (b), (c), and (d) andthat it will take the affirmative action set forth in 2 (a), (b), (c), (d),(e), and (f) of this Order;(h)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations of the complaint thatthe respondent has discriminated in regard to the hire and tenure ofemployment of the individuals named in Appendix A, be, and theyhereby are, dismissed without prejudice. BERKSHIRE KNITTING MILLSAPPENDIX A299Achenbach, Mary -Cremer, GustavGegenheimer, LeRoyjaneCrupi, JosephGeiss, JohnAdams, MelvinCummings, LeonGift, PaulAdan, NelsoulDavis, John%Gilbert,-`HildaAdams, WoodrowDeAngelis, WoodrowGinder, CharlesAllison, RenaDeeds, BernardGodek, LouisAmmarell, LutherDelewski, Ed.Graeff, ElmerAnastasio, SebastianDemario, JosephGraeff, SarahArnold, GeorgeDenatala, FannieGrant, FrancisAugustine, Mrs.Didyoung, RuthGray, AndrewLillianDietrich, CalvinGreen, RaymondAugustine, LouisDietrich, CharlesGroewski, MaxBarth, LutherDistasio, JohnGroff, EarlBednar, AndrewDmochowski, WalterHare, RobertBeclo s r,,Michael _Eberly, John,Hamaker, RobertBendel, CatherineEberly, KathrynHammond, LeoBenevit, KathrynEcks, GeorgeHartranft,Wm.Bennethum, LeonardEly, IreneHartenstine, KatieBingaman, WarrenFarino, JeromeHartman, PaulBlatt, RaymondFaust, EleanorHawk, EdwardBlattler, AlfredFeyrer, FredHawman, RichardBlimline, DorothyFilak, AnthonyHepner, EmmaBlimline, EarlFilak, JosephHertzog, GeorgeBogdanski, StanleyFilak,WilliamHerring, LauraBohanak, JosephFirestone, HazelHilbert, LesterBohanak, MaryFisher, RuthHill, JamesBohanak, SteffieFlickinger, JohnHill, JohnBonte, FredFord, Mrs. AnnettaHimmelman, RobertBor.,1, iHelenFranckowiak,Hindenach, JohnBower, RuthFlorenceHindenach, MaynardBross, JosephFrank, AlbertHindenach, Wm.Bross, JosephFrederick, Dor-Hinkel, HarryBrown, Ruthothy M.Hoffman, Wm.Burkey, CharlesFry, CarolBrooke -Capiotes,WilliamGale, NickyHoll, HaroldCarl, JohnGaripoli, FannieHorst, EarlChelius, PaulGaripoli, FrancisHouser, CharlesChirieleison, FrankGarman, LutherHowe, JosephChirieleison, ThomasGarrett, LeeHowe, Mrs. DorothyChuran, StevanGaspari, EmidioHoyer, EarlColeman,, AllenGawrys, CeciliaHumma, Verna G. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDHumma WarrenMarks, GeorgeRoss, JosephHummel, GraceMarnelli, NickRoyer, ErnestHunt, HarryMarnelli, PeterRusnak, AnnaInro, DominicMartin, FrankRuth, PaulJacobs, MertisMasal, AnnaSacco,MatthewJaniszewski, FrankMcCarraher, DonaldSands,WayneJasinski, StanleyMcClatchie, HazelSantispirt, JosephJohnson, GeorgeMegno, MarianoSchaich, FernJohnston, EdwardKaueher,` FlorenceMehosky, AugustasMenet, 'JohnScherba.,MichaelScherl, JosephKaufman, HarryMenet, StanleySchultz, StewartKazmierezak, AlMiller, FranklinSeiling,ElwoodKeenan, RobertMiller, James E.Sekulski, FlorenceKeener, CharlesMoffa, CharlesSekulski, PaulKelchner, EliMoyer, Mrs. RuthShiffiet, EdithKelley, LeroyNaus, Charles.Shipe,WayneKemorer WalterNeeb, CharlesShuker, LorettaKeppley, ElwoodNewman, FrancisSimmonds, RobertKerber, LouisNoll, RusselSmith, RobertKirkland, MildredPalange, JosephSnow, Mrs. Mildred(nee Myers)Palmer,WalterSnyder, RonaldKline, LesterPasco, CatherineSoltis, EdmundKline, RalphPaynter,MariamSoltis, JohnKiinikowski, EdwardPearson, LeeSoltyski,MatthewKnoll, PaulPelligrino, FrankSpangler, EarlKramer, RobertaPetro, FrancisSpangler, LeroyKremer,^JackPetro, GeorgeSpayd, Paul<Krizon, AnthonyPetrowski, StanleySpringer, EmilyKruk, HelenPigeon,WilburSroka,WandaKuntz, WalterPotteiger, HattieStacherski, AnthonyKusior, JohnRadka, FrankSteely, LeroyKwittkowski, JohnRapino, LouisSteffe,EdwinLatshaw, BurrisRapp, HarryStober, EdgarLawrence, EdwardRay, BeatriceStoudt,WayneLebo,Wm.Redcay, StanleyStreet, AlbertLewis, NickRemley, MeadeStreet,Mrs. KathrynLight, GeorgeResch, JamesStrouse,HarryLorah, CarlRhoads, BernardStrunk, ArlingtonLucas, JohnRhoads, DonaldStuber, JohnLuksie, SophiaRichardson; JohnSukije, AnnaMachrina, TonyRingler, ForrestSweitzer, LesterMalpede, JohnRingler, StewardTalarico, MichaelMarderness, IsaacRitter,HenryTalarico, Samuel BERKSHIRE KNITTING MILLS301Tere.chi,TheoVictor, SteflieYoung, CharlesThiele, RuthVollmer, FredZeiber, CharlesThomas, GilbertVolutza, OrlandoZeiber,RaymondTilini, PeterWasik, WalterZeller, EarlTobias, PaulWawrzyniak,WalterZellers,LewisToth, AlexWeinhold,PaulZellers, RalphToth, HelenWeitzel,MargaretZerbe, EdwardToth, JohnWells,LarryZiolkowski,SylvesterToth, Wm.Wetzel, ClarenceZocco, BennyTrautman,HaroldWewer,; Wm.Zocco,.Louis :.Ustaszewski, JohnWeyman,HazelZocco,PhilipUstaszewski,WalterGrahamVargo, JohnWright, HaroldAPPENDIX BAugustine, ArnoldHimmelberger,Parenti, ValentineBittle,LeonardRichardRapino, NicholasCramp, RobertHorn, DavidSpayd, EarlHaas, MelvinHouck, RalphSymanowicz,BernardHahn,CatherineKogut, FrankThiele, EdwardHartman, win.Ludwig, LornaVecchio, FrankMusket, EarlAPPENDIX CEnck,,FrankEpting, ErnestMoyer, Eugene